Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 1 of 46

that the DSCR is 1.52 (which is on a calculated overall basis). If these calculations are incorrect,
the correct calculations are not presented in the credit memorandum.

e The credit memorandum does not discuss if the medallions are leased with or without a car, and if
leased with a car, details on ownership, debt and monthly payment, next replacement date, etc.

e The credit memorandum does not address the potential negative effect on cash flow and collateral
value of one of the four medallions being chosen as a WAV medallion.

e The credit memorandum denotes that the greatest risk to these loans is market risk. Market risk is
not further identified, nor is it mitigated. Market risk would indicate a turbulent market, declining
values, declining cash flows, less than capacity usage, yet Melrose entered into a loan which has in
excess of 100% financing, with a twenty-five year amortization, and possibly cash flow shortages
and a less than 1.25 DSCR.

e Per the application, the borrower has five other loans with Melrose, for $7,777K. Pera system
report, the borrower has 12 loans (12 mini-fleets) with Melrose for $18,708K. A listing in the file
shows the borrower has 11 mini-fleets. The credit memorandum does not discuss any of the present
outstandings (open date, original amount, present balance, term & amortization, remaining term &
amortization, payment, rate, collateral, LTV, etc.), nor reconciled the disparities in the number of
loans and amounts.

e No detailed debt and cash flow listing was received from the borrower. For large complex
borrowers, it is both a safe and sound, and a general industry practice, to require complex borrowers
to provide a list comprised of the following: name, description, collateral, percentage of ownership,
revenues, NOI, lender, debt service, DSCR, cash flow, percentage of cash flow, value, percentage of
value, LTV, etc. For a borrower like Weingarten, this list should include all of his medallion
entities, all of his taxi & management entities, all of his commercial real estate entities, with
separation by entity type.

e Although the file evidences an application, the application is not complete, nor does the file contain
any recent and detailed PFS.

e There is no analysis of the personal tax return, including detailed analysis of K-1s, and personal cash
flow.

e The loans are for newly purchased collateral for two newly formed Weingarten corporations, and it
is both prudent and a general industry practice to require an opening balance sheet as well as a
projection for situations like this. It does not appear that the borrower has any equity in the
purchase of the medallions, and this may prevent the application of true sales accounting for the

medallions.
60573-0004 Alex Freidman 2/18/15 $2,554,098
60590-0009 Jeffrey Sterin 2/18/15 $4,125,850
60590-0006 Jeffrey Sterin 6/18/13 $4,553,405
60590-0007 Jeffrey Sterin TI2Z4/13 $5,176,563
60590-0008 Jeffrey Sterin 7/24/13 $894,124

e The original credit memorandum for the first two loans above does not make it clear that Melrose
understands or is aware of the size and scope of the borrowers’ operations, financial condition or
operating performance, financial obligations or the potential to fully satisfy the Melrose debt under
reasonable terms and conditions at a loan interest rate which properly reflects the risk in the
individual loans or relationships. A personal financial statement of neither individual was obtained.

e There is no credit memorandum for the TDR on the Freidman loan, or the Sterin loans.
Consequently, there is no indication why the first two loans with a 48% LTV and 2.79 DSC on

40

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359538

Confidential USAOr_000311920
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 2 of 46

2/18/15 requires a TDR with a lower payment and lower interest rate only seven months later.
Additionally the 2/18/15 credit memorandum states that one of the obligors (it is unclear which one)
has additional cash flow from rental real estate (in the event that medallion cash flow was
insufficient).

© There is no indication that Melrose performed a cash flow analysis and DSC based upon current
operating performance and lease rates, and no indication that the borrowers are able to maintain
current status in the near term.

e There is no indication that an impairment analysis was performed for the TDR, as required by
Accounting Bulletin 06-01, and there is no justification in the file for the $110,227 impairment on
the Freidman loan, or the $321,817 on the Sterin loans, especially considering that the Freidman loan
and the Sterin loan schedule 0009 had, per the 2/18/15 credit memorandum, a 48% LTV.

e Alex Freidman has 12 Philadelphia medallions with Melrose. Melrose used its 9/29/15 value
memorandum for the market value. This memorandum placed a value of $300,000 on a
Philadelphia medallion. Twelve medallions would sum to a total value of $3,600,000, vs. the
$2,554,098 Freidman balance. This is a collaterally dependent loan, and valuation per ASC
310-10 is fair value of collateral. An LTV of 80% would result in loan amount of $2,880,000,
hence no impairment is required, unless Melrose indicates there are weaknesses with the
valuation.

e Jeffrey Sterin has 61 Philadelphia medallions with Melrose. Melrose used its 9/29/15 value
memorandum for the market value. This memorandum placed a value of $300,000 on a
Philadelphia medallion. Sixty-one medallions would sum to a total valuc of $18,300,000, vs.
the $14,749,941 balance. This is a collaterally dependent loan, and valuation per ASC 310-10
is fair value of collateral. An LTV of 80% would result in loan amount of $14,640,000, and an
impairment of $109,941, which is less than the impairment taken, which indicates there are
weaknesses with the valuation.

e There is no indication that when the TDR was performed and the loans were extended, that the
present loan documentation was reviewed, including collateral perfection, verification of no liens or
torts, licensing and insurance being in order. No cross-corporate cross-secure cross-default was
effected.

e The files contained no indications that Melrose is tracking the dollar amount of the loans
which have undergone a TDR, and have a reduction in the interest rate, or the term of the
interest rate reduction. A reduction in the interest rate on a large portion of the portfolio will
have a large negative effect on interest income, and the reduction in interest rates and income
needs to be measured, monitored and projected on a month by month and year by year basis
to determine it negative effect on the net interest margin and credit union profitability.

e The 2/18/15 transactions were refinances of loans at First Niagara Bank ($6,530K) and balance of
$270K was a cash out for business investment and cash flow. The credit memorandum did not
disclose why the loans were being moved from First Niagara — lower rate, better terms, lender did
not wish to renew, etc. The $270K cash-out for business investment was not further vetted — the
business investment identified — or collateral taken — and there is no indication that loans with a 2.79
DSC requires additional sums for cash flow purposes.

e The various loans above have various co-borrowers (Inna Freidman & Gene Sterin for the Freidman
loan and Lana Marcus & Gene Sterin for the Sterin loans), however the credit memorandum does
not explain the reasoning for or relationship of the co-borrowers, nor does the credit memorandum
contain a corporate tree for either complex borrower.

e The credit memorandum does not indicate the make/model/year/owner/lender/loan amount & terms
for the taxi cabs which the various medallions will be affixed to. There is no indication of expected
replacement timing of any of the taxi cabs.

41

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359539

Confidential USAOr_000311921
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 3 of 46

e The files do not contain any personal financial statement on Alex Freidman, Jeffrey Sterin, Inna
Freidman, Gene Sterin, or Lana Marcus, nor 2014 tax returns, interim financial statements, or any
other financial statements.

e The first two loans above were granted with 60 month terms — this term was unsound considering
the instability of the market at that time (February of 2015), in the Philadelphia marketplace.

e The files contained no leases for the medallions, and the credit memorandum did not include any
indication of the monthly lease rate, the term of the lease, the management company or firm the
medallions were leased to, and ownership of that management company or firm. Additionally, the
credit memorandum did not indicate the size or strength of the management company or firm. The
credit memorandum did not indicate if the medallions were remaining with the management
company or firm, or moving to a new one; if remaining, the credit memorandum did not indicate
how long the medallions had been leased to the management company or firm.

e Both Alex Freidman and Jeffrey Sterin have outside commercial real estate — the files contain no
detail on the commercial real estate interests, i.e., what type of property, tenant if any, lease terms if
any, location, value, lender, debt & terms, monthly or annual gross income/NOI/free cash flow.

e The Extension and Modification Agreements and the Ratification of Extension and Modification
Agreements are not properly executed by all parties, in part, the medallion-owning corporations are
not partics to these documents, not all co-borrowers have exccuted the documents, the Extension and
Modification Agreements documents contain two agreements, the Extension and Modification
Agreement and the Request for Modification. Both of these documents are not properly executed
with signatures in the proper place for all parties. Some of the documents have cross-offs, with the
corrections not being initialed by all parties.

e The Request for Modification contains the statement by the borrowers: “There has been no
significant, adverse changes in my financial situation since the date of the original loan.” This
statement is inconsistent with the borrowers requesting a reduction in the interest rate and monthly
payment as follows:

 

 

Rate Payment Amort
Sch# Orig TDR Diff Orig TDR Diff Orig TDR
0004 4.50% 2.75% 1.75% $14,454 $12,038 $2,415 300 39.293
0009 4.50% 2.75% 1.75% $23,345 $19,446 $3,899 300 =.293
0006 3.50% 2.75% 75% $24,330 $21,009 $3,321 300 = 300
0007 3.75% 2.75% 1.00% $28,286 $23,884 $4,402 300 = 300
0008 3.75% 2.75% 1.00% $4,885 $4,125 $760 300 27

e Although the term Gnaturity) was reduced for several of the above loans, the amortization was reset
(lengthened) by 16 months for 0006, by 27 months for 0007, and by 27 months for 0008, effectively
increasing the risk in these schedules — without any underwriting, financial analysis or recent
financial information or any additional collateral or support.

e Until such time as Melrose performs a current, well-documented credit analysis supporting a return
to accrual status based on the borrower’s financial condition and prospects for repayment under the
revised terms, the modified loans should be on non-accrual.

67276 Michelle Freidman 7/26/13 $1,560,503

® The original credit memorandum does not make it clear that Melrose understands or is aware of the
size and scope of the borrowers’ operations, financial condition or operating performance, financial

42

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359540

Confidential USAOr_000311922
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 4 of 46

obligations or the potential to fully satisfy the Melrose debt under reasonable terms and conditions at
a loan interest rate which properly reflects the risk in the loan. A personal financial statement of the
borrower was not obtained.

e There is no credit memorandum for the TDR. Consequently, there is no indication why the loan
which was advanced in July of 2013 with a then 57% LTV and 1.99 DSC requires a TDR with a
lower payment and lower interest rate.

e There is no indication that Melrose performed a cash flow analysis and DSC based upon current
operating performance and lease rates, and no indication that the borrower is able to maintain current
status in the near term.

e There is no indication that an impairment analysis was performed for the TDR, as required by
Accounting Bulletin 06-01, and there is no justification in the file for the $36,125 impairment on the
Freidman loan, especially considering that the loan had an original July of 2013 LTV of 57%.

© The borrower has 7 Philadelphia medallions with Melrose. Melrose used its 9/29/15 value
memorandum for the market value. This memorandum placed a value of $300,000 on a
Philadelphia medallion. Seven medallions would sum to a total value of $2,100,000, vs. the
$1,560,503 balance. This is a collaterally dependent loan, and valuation per ASC 310-10 is
fair value of collateral. An LTV of 80% would result in loan amount of $1,680,000, hence no
impairment is required, unless Mclrose indicates there are weaknesses with the valuation.

e There is no indication that when the TDR was performed and the loan was extended, that the present
loan documentation was reviewed, including collateral perfection, verification of no liens or torts,
licensing and insurance being in order.

e The credit memorandum does not indicate the make/model/year/owner/lender/loan amount & terms
for the taxi cabs which the various medallions will be affixed to. There is no indication of expected
replacement timing of any of the taxi cabs.

e The files do not contain any personal financial statement on Michelle Freidman, nor 2014 tax
returns, interim financial statements, or any other financial statements.

e The file contained no leases for the medallions, and the credit memorandum did not include any
indication of the monthly lease rate, the term of the lease, the management company or firm the
medallions were leased to, and ownership of that management company or firm. Additionally, the
credit memorandum did not indicate the size or strength of the management company or firm. The
credit memorandum did not indicate if the medallions were remaining with the management
company or firm, or moving to a new one; if remaining, the credit memorandum did not indicate
how long the medallions had been leased to the management company or firm.

e The Extension and Modification Agrecment and the Ratification of Extension and Modification
Agreement are not properly executed by all parties, in part, the medallion-owning corporation is not
a party to these documents, the Extension and Modification Agreements documents contain two
agreements, the Extension and Modification Agreement and the Request for Modification. Both of
these documents are not properly executed with signatures in the proper place for all parties.

e The Request for Modification contains the statement by the borrower: “There has been no
significant, adverse changes in my financial situation since the date of the original loan.” This
statement is inconsistent with the borrower requesting a reduction in the interest rate and monthly
payment as follows:

 

 

 

Rate Payment Amort
Sch # Orig TDR Diff Orig TDR Diff Orig TDR
0002 3.715% 2.759% 1.00% $8,485 $7,199 $1,287 300 300
43
CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359541

Confidential USAOr_000311923
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 5 of 46

e The amortization was reset (lengthened) by 27 months, effectively increasing the risk in this
schedule — without any underwriting, financial analysis or recent financial information or any
additional collateral or support.

e Until such time as Melrose performs a current, well-documented credit analysis supporting a return
to accrual status based on the borrower’s financial condition and prospects for repayment under the
revised terms, the modified loans should be on non-accrual.

57919-0009 Viresh Ahuja 1/23/15 $829,433
57919-0010 Viresh Ahuja 1/23/15 $662,574

e The original credit memorandum does not make it clear that Melrose understands or is aware of the
size and scope of the borrowers’ operations, financial condition or operating performance, financial
obligations or the potential to fully satisfy the Melrose debt under reasonable terms and conditions at
a loan interest rate which properly reflects the risk in the loan. A personal financial statement of the
borrower was not obtained.

e There is no credit memorandum for the TDR. Consequently, there is no indication why the loans
which were advanced in January of 2015 with a then 65% LTV and 1.35 DSC requires a TDR with a
lower payment and lower interest rate ten months later.

e There is no indication that Melrose performed a cash flow analysis and DSC based upon current
operating performance and lease rates, and no indication that the borrower is able to maintain current
status in the near term.

e There is no indication that an impairment analysis was performed for the TDRs, as required by
Accounting Bulletin 06-01, and there is no justification in the file for the $20,176 impairments on
the loans, especially considering that the loans had an original January of 2015 LTV of 65%.

© The borrower has 5 Philadelphia medallions with Melrose. Melrose used its 9/29/15 value
memorandum for the market value. This memorandum placed a value of $300,000 on a
Philadelphia medallion. Five medallions would sum to a total value of $1,500,000, vs. the
$1,492,007 Ahuja balance. This is a collaterally dependent loan, and valuation per ASC 310-
10 is fair value of collateral. An LTV of 80% would result in loan amount of $1,200,000, and
an impairment of $292,007.

e There is no indication that when the TDR was performed and the loans were extended, that the
present loan documentation was reviewed, including collateral perfection, verification of no liens or
torts, licensing and insurance being in order. No cross-corporate cross-secure cross-default was
effected.

e The credit memorandum does not indicate the make/model/year/owner/lender/loan amount & terms
for the taxi cabs which the various medallions will be affixed to. There is no indication of expected
replacement timing of any of the taxi cabs.

© The files do not contain any personal financial statement on Viresh Ahuja, nor 2014 tax returns,
interim financial statements, or any other financial statements.

© The files contained no leases for the medallions, and the credit memorandum did not include any
indication of the monthly lease rate, the term of the lease, the management company or firm the
medallions were leased to, and ownership of that management company or firm. Additionally, the
credit memorandum did not indicate the size or strength of the management company or firm. The
credit memorandum did not indicate if the medallions were remaining with the management
company or firm, or moving to a new one; if remaining, the credit memorandum did not indicate
how long the medallions had been Icased to the management company or firm.

44

 

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359542

Confidential USAOr_000311924
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 6 of 46

e The borrower has outside commercial real estate — the files contain no detail on the commercial real
estate interests, i.c., what type of property, tenant if any, lease terms if any, location, value, lender,
debt & terms, monthly or annual gross income/NO]/free cash flow.

e The Extension and Modification Agreement and the Ratification of Extension and Modification
Agreement are not properly executed by all parties, in part, the medallion-owning corporation is not
a party to these documents, the Extension and Modification Agreements documents contain two
agreements, the Extension and Modification Agreement and the Request for Modification. Both of
these documents are not properly executed with signatures in the proper place for all parties. Some
of the documents have cross-offs, with the corrections not being initialed by all parties.

© The Request for Modification contains the statement by the borrower: “There has been no
significant, adverse changes in my financial situation since the date of the original loan.” This
statement is inconsistent with the borrower requesting a reduction in the interest rate and monthly
payment as follows:

 

 

 

Rate Payment Amort
Sch# Orig TDR Diff Orig TDR Diff Orig TDR
0009 4.50% 3.00% 1.50% $4,696 $3,934 $762 300 = =300
0010 4.50% 3.00% 1.50% $3,751 $3,142 $609 300 = 300

e The amortization was reset (lengthened) by 10 months, effectively increasing the risk in these
schedules — without any underwriting, financial analysis or recent financial information or any
additional collateral or support.

e Additionally, the two above loans, originally advanced 1/23/15, were refinances and cash-out
refinances of Schedules 0006 and 0007, with no indications in the file or credit memorandums why
these loans were being refinanced approximately 30 days after the granting of loans on 12/16/14.

e Until such time as Melrose performs a current, well-documented credit analysis supporting a return
to accrual status based on the borrower’s financial condition and prospects for repayment under the
revised terms, the modified loans should be on non-accrual.

60749-0010 Kuljit Singh 2/23/15 $2,753,569

© The original credit memorandum does not make it clear that Melrose understands or is aware of the
size and scope of the borrowers’ operations, financial condition or operating performance, financial
obligations or the potential to fully satisfy the Melrose debt under reasonable terms and conditions at
a loan interest rate which properly reflects the risk in the loan. A personal financial statement of the
borrower was not obtained.

e There is no credit memorandum for the TDR. Consequently, there is no indication why the loan
which was advanced in February of 2015 with a then 71% LTV and 1.43 DSC requires a TDR witha
lower payment and lower interest rate nine months later.

e There is no indication that Melrose performed a cash flow analysis and DSC based upon current
operating performance and lease rates, and no indication that the borrower is able to maintain current
status in the near term.

e There is no indication that an impairment analysis was performed for the TDR, as required by
Accounting Bulletin 06-01, and there is no justification in the file for the $37,286 impairment on the
loan, especially considering that the loan had an original February of 2015 LTV of 71%.

 

45

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359543

Confidential USAOr_000311925
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 7 of 46

e The borrower has 9 Philadelphia medallions with Melrose. Melrose used its 9/29/15 value
memorandum for the market value. This memorandum placed a value of $300,000 on a
Philadelphia medallion. Nine medallions would sum to a total value of $2,700,000, vs. the
$2,753,569 Singh balance. This is a collaterally dependent loan, and valuation per ASC 310-
10 is fair value of collateral. An LTV of 80% would result in loan amount of $2,160,000, and
an impairment of $593,569.

e There is no indication that when the TDR was performed and the loan was extended, that the present
loan documentation was reviewed, including collateral perfection, verification of no liens or torts,
licensing and insurance being in order.

© The credit memorandum does not indicate the make/model/year/owner/lender/loan amount & terms
for the taxi cabs which the various medallions will be affixed to. There is no indication of expected
replacement timing of any of the taxi cabs.

e The file does not contain any personal financial statement on Kuljit Singh, nor 2014 tax returns,
interim financial statements, or any other financial statements.

e The files contained no Icascs for the medallions, and the credit memorandum did not include any
indication of the monthly lease rate, the term of the lease, the management company or firm the
medallions were leased to, and ownership of that management company or firm. Additionally, the
ercdit memorandum did not indicate the size or strength of the management company or firm. The
credit memorandum did not indicate if the medallions were remaining with the management
company or firm, or moving to a new one; if remaining, the credit memorandum did not indicate
how long the medallions had been leased to the management company or firm.

e The Extension and Modification Agreement and the Ratification of Extension and Modification
Agreement are not properly executed by all parties, in part, the medallion-owning corporation is not
a party to these documents, the Extension and Modification Agreements documents contain two
agreements, the Extension and Modification Agreement and the Request for Modification. Both of
these documents are not properly executed with signatures in the proper place for all parties. The
documents have inconsistent dates, with the corrections not being initialed by all parties.

e ‘The Request for Modification contains the statement by the borrower: “here has been no
significant, adverse changes in my financial situation since the date of the original loan.” This
statement is inconsistent with the borrower requesting a reduction in the interest rate and monthly
payment as follows:

 

 

 

Rate Payment Amort
Sch # Orig TDR Diff Orig TDR Diff Orig TDR
0010 4.50% 3.00% 1.50% $15,563 $13,060 $2,503 300 300

e The amortization was reset (lengthened) by 9 months, effectively increasing the risk in this schedule
— without any underwriting, financial analysis or recent financial information or any additional
collateral or support.

e The February 2015 credit memorandum does not contain a detailed breakdown of the sources and
uses of the loan proceeds, part of which was utilized to pay off debt, without obtaining a security
interest in the underlying collateral on the paid off debt.

e The February 2015 credit memorandum states that Singh is an owner operator whose income and.
cash flow is derived from the applicant’s revenue as an owner operator, however the loan is for a
total of approximately eight medallions.

e Until such time as Melrose performs a current, well-documented credit analysis supporting a return
to accrual status based on the borrower’s financial condition and prospects for repayment under the
revised terms, the modified loans should be on non-accrual.

46

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359544

Confidential USAOr_000311926
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 8 of 46

62461-0007 Gopal Krishan 6/8/15 $1,021,409

The June 8, 2015 new loan had an LTV of 81%, A Regulatory Violation of RR § 723.7 (a) (1).
The original credit memorandum does not make it clear that Melrose understands or is aware of the
size and scope of the borrowers’ operations, financial condition or operating performance, financial
obligations or the potential to fully satisfy the Melrose debt under reasonable terms and conditions at
a loan interest rate which properly reflects the risk in the loan. A personal financial statement of the
borrower was not obtained.

e There is no credit memorandum for the TDR. Consequently, there is no indication why the loans
which were advanced in June of 2015 with a then 81% LTV and 1.63 DSC requires a TDR with a
lower payment and lower interest rate five months later.

e There is no indication that Melrose performed a cash flow analysis and DSC based upon current
operating performance and lease rates, and no indication that the borrower is able to maintain current
status in the near term.

e There is no indication that an impairment analysis was performed for the TDRs, as required by
Accounting Bulletin 06-01, and there is no justification in the file for the $13,817 impairment on the
loan.

e The borrower has 3 Philadelphia medallions with Melrose. Melrose used its 9/29/15 value
memorandum for the market value. This memorandum placed a value of $300,000 on a
Philadelphia medallion. Nine medallions would sum to a total value of $900,000, vs. the
$1,021,409 Krishan balance. This is a collaterally dependent loan, and valuation per ASC
310-10 is fair value of collateral. An LTV of 80% would result in loan amount of $720,000,
and an impairment of $301,409.

e There is no indication that when the TDR was performed and the loan was extended, that the present
loan documentation was reviewed, including collateral perfection, verification of no liens or torts,
licensing and insurance being in order.

e The credit memorandum does not indicate the make/model/year/owner/lender/loan amount & terms
for the taxi cabs which the various medallions will be affixed to. There is no indication of expected
replacement timing of any of the taxi cabs.

e The files do not contain any personal financial statement on Gopal Kirshan, nor 2014 tax returns,
interim financial statements, or any other financial statements.

e The file contained no leases for the medallions, and the credit memorandum did not include any
indication of the monthly lease rate, the term of the lease, the management company or firm the
medallions were leased to, and ownership of that management company or firm. Additionally, the
credit memorandum did not indicate the size or strength of the management company or firm. The
credit memorandum did not indicate if the medallions were remaining with the management
company or firm, or moving to a new one; if remaining, the credit memorandum did not indicate
how long the medallions had been leased to the management company or firm.

e The borrower has outside commercial real estate — the file contains no detail on the commercial real
estate interests, 1.e., what type of property, tenant if any, lease terms if any, location, value, lender,
debt & terms, monthly or annual gross income/NOI/free cash flow.

e The Extension and Modification Agreement and the Ratification of Extension and Modification
Agreement are not properly executed by all parties, in part, the medallion-owning corporation is not
a party to these documents, the Extension and Modification Agreements documents contain two
agreements, the Extension and Modification Agreement and the Request for Modification. The
documents have inconsistent dates.

47

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359545

Confidential USAOr_000311927
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 9 of 46

e The Request for Modification contains the statement by the borrower: “There has been no
significant, adverse changes in my financial situation since the date of the original loan.” This
statement is inconsistent with the borrower requesting a reduction in the interest rate and monthly
payment as follows:

 

 

 

Rate Payment Amort
Sch # Orig TDR Diff Orig TDR Diff Orig TDR
0007 4.00% 3.00% 1.00% $4,937 $4,845 $92 360 300

e Additionally, the above loan, originally advanced 6/8/15, was a refinance at that time of a current
Melrose loan from September of 2013, which was a both a rate reduction, as well as an extension of
the remaining amortization by six years and three months to a 30 year amortization.

e There are no indications in the file or credit memorandum why the loan was being refinanced only
five months after the granting of the original loan on 6/18/15.

e Until such time as Melrose performs a current, well-documented credit analysis supporting a return
to accrual status based on the borrower’s financial condition and prospects for repayment under the
revised terms, the modified loans should be on non-accrual.

62812-0006 Anis Nasr 12/9/13 $813,007
62812-0007 Anis Nasr 12/9/13 $435,373
62812-0009 Anis Nasr 8/7/15 $606,416
62812-0010 Anis Nasr 8/8/15 $278,378

e The original credit memorandum does not make it clear that Melrose understands or is aware of the
size and scope of the borrowers’ operations, financial condition or operating performance, financial
obligations or the potential to fully satisfy the Melrose debt under reasonable terms and conditions at
a loan interest rate which properly reflects the risk in the loan. A personal financial statement of the
borrower was not obtained.

e There is no credit memorandum for the TDR. Consequently, there is no indication why the last two
loans which were advanced in August of 2015 with a then 79% LTV and 1.65 DSC requires a TDR
with a lower payment and lower interest rate only three months later.

e There is no indication that Melrose performed a cash flow analysis and DSC for the TDR based
upon current operating performance and lease rates, and no indication that the borrower is able to
maintain current status in the near term.

e There is no indication that an impairment analysis was performed for the TDRs, as required by
Accounting Bulletin 06-01, and there is no justification in the file for the $28,847 impairments on
the loans, especially considering that the loans had an original August of 2015 LTV of 79%.

e The borrower has 8 Philadelphia medallions with Melrose. Melrose used its 9/29/15 value
memorandum for the market value. This memorandum placed a value of $300,000 on a
Philadelphia medallion. Eight medallions would sum to a total value of $2,400,000, vs. the
$2,133,174 Nasr balance. This is a collaterally dependent loan, and valuation per ASC 310-10
is fair value of collateral. An LTV of 80% would result in loan amount of $1,920,000, and an
impairment of $213,174.

e There is no indication that when the TDR was performed and the loans were extended, that the
present loan documentation was reviewed, including collateral perfection, verification of no liens or
torts, licensing and insurance being in order. No cross-corporate cross-secure cross-default was
effected.

48

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359546

Confidential USAOr_000311928
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 10 of 46

e The credit memorandum does not indicate the make/model/year/owner/lender/loan amount & terms
for the taxi cabs which the various medallions will be affixed to. There is no indication of expected
replacement timing of any of the taxi cabs.

e The files do not contain any personal financial statement on Anis Nasr, nor interim financial
statements, or any other financial statements.

e The files contained no leases for the medallions, and the credit memorandum did not include any
indication of the monthly lease rate, the term of the lease, the management company or firm the
medallions were leased to, and ownership of that management company or firm. Additionally, the
credit memorandum did not indicate the size or strength of the management company or firm. The
credit memorandum did not indicate if the medallions were remaining with the management
company or firm, or moving to a new one; if remaining, the credit memorandum did not indicate
how long the medallions had been leased to the management company or firm.

e The borrower has outside commercial real estate — the files contain no detail on the commercial real
estate interests, ie., what type of property, tenant if any, lease terms if any, location, value, lender,
debt & terms, monthly or annual gross income/NOI/free cash flow.

e The Extension and Modification Agreement and the Ratification of Extension and Modification
Agreement are not properly executed by all parties, in part, the medallion-owning corporation is not
a party to these documents, the Extension and Modification Agreements documents contain two
agreements, the Extension and Modification Agreement and the Request for Modification. Both of
these documents are not properly executed with signatures in the proper place for all parties. Some
of the documents have cross-offs, with the corrections not being initialed by all parties.

e The Request for Modification contains the statement by the borrower: “There has been no
significant, adverse changes in my financial situation since the date of the original loan.” This
statement is inconsistent with the borrower requesting a reduction in the interest rate and monthly
payment as follows:

 

 

 

Rate Payment Amort
Sch# Orig TDR Diff Orig TDR Diff Orig TDR
0006 4.25% 3.00% 1.25% $4,633 $3,857 $776 300 =6300
0007 4.25% 3.00% 1.25% $2,530 $2,064 $466 300 = 300
0009 4.50% 3.00% 1.50% $3,390 $2,876 $514 300 =. 300
0010 4.50% 3.00% 1.50% $1,536 $1,320 $236 300 =. 300

e The amortization was reset (engthened) by 23 months for each of the first two loans, and 3 months
for each of the latter two loans, effectively increasing the risk in these schedules — without any
underwriting, financial analysis or recent financial information or any additional collateral or
support.

e Additionally, the latter two of the above loans, originally advanced 8/7/15, were purchase financings
(purchase the interest of a partner, and purchase a medallion), with no indications in the file or credit
memorandums why these loans were being extended and modified approximately 90 days after the
granting of the new loans.

e Until such time as Melrose performs a current, well-documented credit analysis supporting a return
to accrual status based on the borrower’s financial condition and prospects for repayment under the
revised terms, the modified loans should be on non-accrual.

49

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359547

Confidential USAOr_000311929
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 11 of 46

69908-0001 Merle Edward 2/12/15 $490,712

e The above loan is a new purchase financings, from a third party and is a cash-out refi for Edward
(new member and borrower), who is purchasing the medallion from the spouse of a deceased
Melrose borrower. The loan closed 2/12/15. During the course of this Exam Contact, NCUA had
inquired on several occasions if Melrose had done any new purchase financings, or “new” loans in
2015 other than the Weingarten loan, and were told on several occasions, that no, there had been no
other purchase financings.

e The original credit memorandum does not make it clear that Melrose understands or is aware of the
size and scope of the borrowers’ operations, financial condition or operating performance, financial
obligations or the potential to fully satisfy the Melrose debt under reasonable terms and conditions at
a loan interest rate which properly reflects the risk in the loan. A personal financial statement of the
borrower was not obtained.

e There is no credit memorandum for the TDR. Consequently, there is no indication why the loan
which was advanced in February of 2015 with a then 62% LTV and 2.03 DSC requires a TDR witha
lower payment and lower interest rate nine months later.

e There is no indication that Melrose performed a cash flow analysis and DSC based upon current
operating performance and lease rates, and no indication that the borrower is able to maintain current
status in the near term.

e There is no indication that an impairment analysis was performed for the TDRs, as required by
Accounting Bulletin 06-01, and there is no justification in the file for the $8,632 impairments on the
loans, especially considering that the loans had an original February of 2015 LTV of 62%.

e The borrower has 1 New York individual medallion with Melrose. Melrose used its 9/29/15
value memorandum for the market value. This memorandum placed a value of $720,000 on a
New York individual medallion. One individual medallion would sum to a total value of
$720,000, vs. the $490,712 Edward balance. This is a collaterally dependent loan, and
valuation per ASC 310-10 is fair value of collateral. An LTV of 80% would result in loan
amount of $576,000, hence no impairment is required, unless Melrose indicates there are
weaknesses with the valuation.

e There is no indication that when the TDR was performed and the loan was extended, that the present
loan documentation was reviewed, including collateral perfection, verification of no liens or torts,
licensing and insurance being in order.

e The credit memorandum does not indicate the make/model/year/owner/lender/loan amount & terms
for the taxi cabs which the various medallions will be affixed to. There is no indication of expected
replacement timing of any of the taxi cabs.

e The files do not contain any personal financial statement on Merle Edward, nor 2014 tax return,
interim financial statements, or any other financial statements.

e The files contained no lease for the medallion, the term of the lease, the management company or
firm the medallions were leased to, and ownership of that management company or firm.
Additionally, the credit memorandum did not indicate the size or strength of the management
company or firm. The credit memorandum did not indicate if the medallions were remaining with
the management company or firm, or moving to a new one; if remaining, the credit memorandum
did not indicate how long the medallions had been leased to the management company or firm.

e The borrower has outside commercial real estate — the file contains no detail on the commercial real
estate interests, i.e., what type of property, tenant if any, lease terms if any, location, value, lender,
debt & terms, monthly or annual gross income/NOI/free cash flow.

e The Extension and Modification Agreement and the Ratification of Extension and Modification
Agreement are not properly executed by all parties, the Extension and Modification Agreements

50

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359548

Confidential USAOr_000311930
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 12 of 46

documents contain two agreements, the Extension and Modification Agreement and the Request for
Modification. Both of these documents are not properly executed with signatures in the proper
place for all parties. Some of the documents have cross-offs, with the corrections not being initialed
by all parties.

© The Request for Modification contains the statement by the borrower: “There has been no
significant, adverse changes in my financial situation since the date of the original loan.’ This
statement is inconsistent with the borrower requesting a reduction in the interest rate and monthly
payment as follows:

 

 

 

Rate Payment Amort
Sch # Orig TDR Diff Orig TDR Diff Orig TDR
0001 4.00% 3.50% 50% $2,639 $2,451 $188 300 301

e The amortization was reset (lengthened) by 9 months, effectively increasing the risk in this schedule
— without any underwriting, financial analysis or recent financial information or any additional
collateral or support.

e The TDR contains no discussion as to whether the accounts will remain in non-accrual. Until such
time as Melrose performs a current, well-documented credit analysis supporting a return to accrual
status based on the borrower’s financial condition and prospects for repayment under the revised
terms, the modified loans should stay on non-accrual.

© Until such time as Melrose performs a current, well-documented credit analysis supporting a return
to accrual status based on the borrower’s financial condition and prospects for repayment under the
revised terms, the modified loans should be on non-accrual.

49790-0027 Sukhdev Raj 4/30/15 $715,658

© The April 30,, 2015 loan was a refinance with cash-out for the purchase of a taxi cab. The
loan had an LTV of 90%, A Regulatory Violation of RR § 723.7 (a) (1).

e The original credit memorandum does not make it clear that Melrose understands or is aware of the
size and scope of the borrowers’ operations, financial condition or operating performance, financial
obligations or the potential to fully satisfy the Melrose debt under reasonable terms and conditions at
a loan interest rate which properly reflects the risk in the loan. A personal financial statement of the
borrower was not obtained.

e There is no credit memorandum for the TDR. Consequently, there is no indication why the loan
which was advanced in April of 2015 with a then 90% LTV and 1.09 DSC requires a TDR with a
lower payment and lower interest rate six months later.

e There is no indication that Melrose performed a cash flow analysis and DSC based upon current
operating performance and lease rates for the TDR, and no indication that the borrower is able to
maintain current status in the near term.

e There is no indication that an impairment analysis was performed for the TDRs, as required by
Accounting Bulletin 06-01, and there is no justification in the file for the $355 impairment on the
April of 2015 new loan.

e The borrower has 1 New York individual medallion with Melrose. Melrose used its 9/29/15
value memorandum for the market value. This memorandum placed a value of $720,000 on a
New York individual medallion. One medallion would sum to a total value of $720,000, vs.
the $715,658 balance. This is a collaterally dependent loan, and valuation per ASC 310-10 is

51

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359549

Confidential USAOr_000311931
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 13 of 46

fair value of collateral. An LTV of 80% would result in loan amount of $576,000, and an
impairment of $139,658.

e There is no indication that when the TDR was performed and the loan was extended, that the present
loan documentation was reviewed, including collateral perfection, verification of no liens or torts,
licensing and insurance being in order.

e The credit memorandum does not indicate the make/model/year/owner/lender/loan amount & terms
for the taxi cab which the medallion will be affixed to. There is no indication of expected future
replacement timing of the taxicab. When the loan was advanced in April of 2015, in part, to
purchase a new taxi cab, no lien was taken by Melrose on the taxi cab.

e The files do not contain any personal financial statement on Sukhdev Raj, nor 2014 tax returns,
interim financial statements, or any other financial statements.

e The files contained no lease for the medallion, and the credit memorandum did not include any
indication of the monthly lease rate, the term of the lease, the management company or firm the
medallions were leased to, and ownership of that management company or firm. Additionally, the
credit memorandum did not indicate the size or strength of the management company or firm. The
credit memorandum did not indicate if the medallions were remaining with the management
company or firm, or moving to a new one; if remaining, the credit memorandum did not indicate
how long the medallions had been leased to the management company or firm.

¢ The borrower has outside commercial real estate — the file contains no detail on the commercial real
estate interests, .e., what type of property, tenant if any, lease terms if any, location, value, lender,
debt & terms, monthly or annual gross income/NOI/free cash flow.

e The Extension and Modification Agreement and the Ratification of Extension and Modification
Agreement are not properly executed by all parties, the Extension and Modification Agreements
documents contain two agreements, the Extension and Modification Agreement and the Request for
Modification. Both of these documents are not properly executed with signatures in the proper
place for all parties. Some of the documents have cross-offs, with the corrections not being initialed
by all parties.

e ‘The Request for Modification contains the statement by the borrower: “here has been no
significant, adverse changes in my financial situation since the date of the original loan.” This
statement is inconsistent with the borrower requesting a reduction in the interest rate and monthly
payment as follows:

 

 

 

Rate Payment Amort
Sch # Orig TDR Diff Orig TDR Diff Orig TDR
0027 4.25% 1.00% 3.25% $3,900 $2,697 $1,203 300 300

e The amortization was reset (lengthened) by 6 months, effectively increasing the risk in this schedule
— without any underwriting, financial analysis or recent financial information or any additional
collateral or support.

© Melrose has refinanced Raj’s loan many times over the years, with cash-outs on many occasions, in
part to provide a down payment for a large house, and to financing the operations of a restaurant,
without taking a lien position on the house, or the restaurant.

e Until such time as Melrose performs a current, well-documented credit analysis supporting a return
to accrual status based on the borrower’s financial condition and prospects for repayment under the
revised terms, the modified loans should be on non-accrual.

52

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359550

Confidential USAOr_000311932
Case 1:19-cr-00504-LAK

Document 109-2 Filed 08/18/20 Page 14 of 46

47690-0024 Daniel Ojo 5/10/13 $619,240
47690-0026 Daniel Ojo 3/28/14 $604,058
47690-0027 Daniel Ojo 7/22/14 $542,938
47690-0028 Daniel Ojo TIONS $230,221

® Loan 0028 was a TDR refinance in July of 2015. The loan was again subject to a TDR in

November of 2015. During the course of this Exam Contact, NCUA had inquired on several
occasions if Melrose had any TDRs of a TDR, and were told on several occasions, that no, there had
been no TDRs of a TDR, however, Loan 0028 is in fact one.

The original credit memorandum for the July TDR does not make it clear that Melrose understands
or is aware of the size and scope of the borrowers’ operations, financial condition or operating
performance, financial obligations or the potential to fully satisfy the Melrose debt under reasonable
terms and conditions at a loan interest rate which properly reflects the risk in the loan. A personal
financial statement of the borrower was not obtained.

There is no credit memorandum for the November TDR. Consequently, there is no indication why
the latest loan which was advanced in July of 2015 with a then global Melrose 56% LTV and .69
DSC requires a second TDR with a lower payment and lower interest rate four months later, as well
as the borrower’s other three loans requiring a lower payment and a lower interest rate.

There is no indication that Melrose performed a cash flow analysis and DSC based upon current
operating performance and lease rates for the November TDRs, and no indication that the borrower
is able to maintain current status in the near term.

There is no indication that an impairment analysis was performed for the TDRs, as required by
Accounting Bulletin 06-01, and there is no justification in the file for the $35,192 impairments on
the loans, especially considering that the loans had an original July of 2015 overall LTV of 56%.
The borrower has 2 New York min-fleets (4 medallions total) with Melrose. Melrose used its
9/29/15 value memorandum for the market value. This memorandum placed a value of
$1,700,000 on a New York min-fleet. Two mini-fleets would sum to a total value of
$3,400,000, vs. the $1,996,457 Ojo balance. This is a collaterally dependent loan, and
valuation per ASC 310-10 is fair value of collateral. An LTV of 80% would result in loan
amount of $2,720,000, hence no impairment is required, unless Melrose indicates there are
weaknesses with the valuation.

There is no indication that when the TDR was performed and the loans were extended, that the
present loan documentation was reviewed, including collateral perfection, verification of no liens or
torts, licensing and insurance being in order. No cross-corporate cross-secure cross-default was
effected.

The credit memorandum does not indicate the make/model/year/owner/lender/loan amount & terms
for the taxi cabs which the various medallions will be affixed to. There is no indication of expected
replacement timing of any of the taxi cabs.

The files do not contain any personal financial statement on Daniel Ojo, nor 2014 tax returns,
interim financial statements, or any other financial statements.

The files contained no leases for the medallions, and the credit memorandum did not include any
indication of the monthly lease rate, the term of the lease, the management company or firm the
medallions were leased to, and ownership of that management company or firm. Additionally, the
credit memorandum did not indicate the size or strength of the management company or firm. The
credit memorandum did not indicate if the medallions were remaining with the management
company or firm, or moving to a new one; if remaining, the credit memorandum did not indicate
how long the medallions had been leased to the management company or firm.

 

53

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359551

Confidential

USAOr_000311933
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 15 of 46

e The borrower has outside commercial real estate — the files contain no detail on the commercial real
estate interests, i.c., what type of property, tenant if any, lease terms if any, location, value, lender,
debt & terms, monthly or annual gross income/NO]/free cash flow.

e The Extension and Modification Agreement and the Ratification of Extension and Modification
Agreement are not properly executed by all parties, in part, the medallion-owning corporation is not
a party to these documents, the Extension and Modification Agreements documents contain two
agreements, the Extension and Modification Agreement and the Request for Modification. Both of
these documents are not properly executed with signatures in the proper place for all parties. Some
of the documents have cross-offs, with the corrections not being initialed by all parties.

© The Request for Modification contains the statement by the borrower: “There has been no
significant, adverse changes in my financial situation since the date of the original loan.” This
statement is inconsistent with the borrower requesting a reduction in the interest rate and monthly
payment as follows:

 

 

 

Rate Payment Amort
Sch# Orig TDR Diff Orig TDR Diff Orig TDR
0024 3.50% 3.50% 0.00% $3,317 $3,100 $217 300 =6302
0026 3.75% 3.00% 15% $3,240 $3,024 $216 300 =.278
0027 4.00% 3.00% 1.00% $2,960 $2,575 $385 300 =. 300
0028 4.00% 3.50% 0% $1,225 $1,225 $0 300 =. 274

e The amortization was reset (lengthened) by 32 and 17 months for loans 0024 and 0027 and reduced
by 2 and 21 months for loans 0026 and 0028, effectively overall increasing the risk in this
relationship — without any underwriting, financial analysis or recent financial information or any
additional collateral or support.

e Melrose has refinanced Ojo’s loan many times over the years, with cash-outs on many occasions, in
part to provide a down payment for a house, and to finance business expenses, without taking a lien
position on the house, or the business.

e Until such time as Melrose performs a current, well-documented credit analysis supporting a return
to accrual status based on the borrower’s financial condition and prospects for repayment under the
revised terms, the modified loans should be on non-accrual.

70720-0001 Arun Agarwal/Tricky Cab 11/30/15 $710,200

70721-0001 Arun Agarwal/Move Cab 11/30/15 $722,350

e The two loans above are new purchase financings from a third party (paying off Montauk Credit
Union) for the borrower which closed on 11/30/15. During the course of this contact, NCUA had
inquired on several occasions if Melrose had done any new purchase financings, or “new” loans in
2015 other than the Weingarten loans referenced above, and were told on several occasions, that no,
there had been no other purchase financings. The two loans above increased the total loan exposure
on Agarwal from 9 loans totaling $5.1 million to 11 loans totaling $6.5 million

e While underwriting the loans, Melrose did not fully comply with:

e NCUA R&R 723. § 723.7 What are the collateral and security requirements?

54

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359552

Confidential USAOr_000311934
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 16 of 46

(a) Except as provided in § 723.4 or unless your Regional Director grants a waiver, all
member business loans, except those made under paragraphs (c), (d), and (e) of this
section, must be secured by collateral as follows:
(1) The maximum loan-to-value ratio for all liens must not exceed 80% (emphasis
added) unless the value in excess of 80% is covered through private mortgage
insurance or equivalent type of insurance, or insured, guaranteed, or subject to
advance commitment to purchase by an agency of the federal government, an agency
of a state or any of its political subdivisions, but in no case may the ratio exceed 95%;
e Letter to Credit Unions 14-CU-06, Taxi Medallion Lending, and Letter to Credit Unions 15-
CU-03, Taxi Medallion Lending Questions and Answers
e Letter to Credit Unions 10-CU-23 Best Practices in Real Estate Appraisals with ENCL:
Interagency Appraisal and Evaluation Guidelines: Value of Collateral (for Use in
Determining Loan-to- Value Ratio) — According to the Agencies’ real estate lending
standards guidelines, the term “value” means an opinion or estimate set forth in an appraisal
or evaluation, whichever may be appropriate, of the market value of real property, prepared
in accordance with the Agencies’ appraisal regulations and these Guidelines. For loans to
purchase an existing property, “value” means the lesser of the actual acquisition cost or
the estimate of value.

 

© According to the credit memorandum, the borrower already had a 50% interest in each mini
fleet and bought out his partner’s interest. Melrose used $1.7 million as the collateral value for
each mini fleet despite the fact that Agarwal purchased 50% of each mini-fleet for $600K (for
a collateral value of $1.2 million). In addition, the CU financed closing costs, including the
$30K/medallion transfer tax) for the borrower. This means the LTVs based on the loan
amounts versus the purchase price were 118% and 120%, respectively. These loans are
therefore a violation of the maximum 80% LTV value contained in NCUA Reg. 723.7.

e Accomprchensive analysis was not performed on the complex Agarwal partnership/LLC structure,
Le., no organization/corporate tree. It is impossible to discern from the write-up and the
spreadsheets who owns what percentages of which medallions and what the total debt is owed
against them.

e Each of the individual loans appears to stand alone. A cross-corporate, cross-security, cross-default
was not obtained.

e No guaranty by the borrower’s other medallion LLCs was obtained nor an assignment of lease
payments in the event of default.

e There is no cash flow for each individual loan or LLC. At least one of the cash flows should only
contain Agarwal’s share of the LLC’s cash flows. Without cross guaranties, you should not be
relying heavily on the global cash flow to support the loans. For this complex borrower, the
following cash flows & DSC ratios should be calculated, with calculations provided: each
individual loan, all Melrose medallion loans combined, borrower’s global cash flow (may further be
broken down, 1.e. all taxi-related entities, and all real estate or investment entities, depending on the
size and complexity of the borrower), and borrower on a personal basis.

e For this large and complex borrower, the approval or covenants do not require the borrower to
provide audited or reviewed financial statements.

@ The documentation does not indicate an assignment of lease or a copy of the lease agreement.
Additionally, the credit memorandum does not discuss the ability of the management company
which will lease these medallions to operate them during the current driver shortage. The credit

55

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359553

Confidential USAOr_000311935
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 17 of 46

memorandum does not address or analyze the management companies’ current capacity and usage of
all the vehicles it leases.

e There is no discussion as to the sustainability of the $3,000/medallion/month lease payment. With
current market lease rates of approximately $2,400 monthly per corporate medallion (as disclosed in
the current Freidman bankruptcy proceedings), this is substantially more than the market. Without
per loan or per LLC cash flows, the correct DSCR calculations are not presented in the credit
memorandum.

e The credit memorandum does not address the potential negative effect on cash flow and collateral
value of one of the medallions being chosen as a WAV medallion.

e Melrose entered into an asset-based loan which has in excess of 100% financing and a twenty-five
year amortization, and possibly cash flow shortages and a less than 1.25 DSCR when market risk
would indicate a turbulent market, declining values, declining cash flows, less than capacity usage.

e The credit memorandum does not discuss in detail any of the present outstandings other than current
balances (open date, original amount, present balance, term & amortization, remaining term &
amortization, payment, rate, collateral, LTV, etc.).

e No detailed debt and cash flow listing was received from the borrower. For large complex
borrowers, it is both a safe and sound, and a general industry practice, to require complex borrowers
to provide a list comprised of the following: name, description, collateral, percentage of ownership,
revenues, NOI, lender, debt service, DSCR, cash flow, percentage of cash flow, value, percentage of
value, LTV, etc. For a borrower like Agarwal, this list should include all of his medallion entities,
all of his taxi & management entities, all of his commercial real estate entities, with separation by
entity type.

e Although the file evidences an application, the application is not complete, nor does the file contain
a recent and detailed PFS.

e There is no analysis of the personal tax return, including detailed analysis of K-1s, and personal cash
flow.

49369 Paul, Widmarck 3/30/2015 $5,737,150

Melrose performed a modification/extension/TDR (TDR) on March 30, 2015. In performing the TDR,
Melrose did not fully comply with:

e Letter to Credit Unions 14-CU-06, Taxi Medallion Lending, and Letter to Credit Unions 15-
CU-03, Taxi Medallion Lending Questions and Answers

e Letter to Credit Unions 10-CU-07, Commercial Real Estate Loan Workouts (Commercial
real estate is an income-producing asset; the principles outline in this letter may be helpful in
evaluating risk associated with taxi medallion lending)
Letter to Credit Unions 13-CU-03, Supervisory Guidance on Troubled Debt Restructuring

e Accounting Bulletin 06-01, Interagency Policy Statement on the Allowance for Loan and
Lease Losses

Owner of Chicago, New York and Philadelphia tax medallions. Twelve loans at Melrose totaling
$5,737,150 secured by 24 Chicago medallions. Nineteen related companies. His March 30, 2015 credit
report reflects a credit score of 529, on 71 loans with monthly payments of $86,071, on debts totaling
$15,501,562. Melrose calculated global DSCR of 0.96% based off 2013 tax returns. Currently
delinquent with due dates of 7-31-2015 and 8-31-2015. Failed TDR that should be placed on non-

56

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359554

Confidential USAOr_000311936
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 18 of 46

accrual, further impaired, and classified doubtful. The 24 Chicago medallions are in the process of
foreclosure. When collateral is obtained the balance over the fair market value less cost to sell must be
charged off.

e Your loan covenant states, “It is hereby agreed by the Borrower that if at any time the loan
balance shall exceed 80% of the collateral valuc, the Borrower shall provide additional collateral
to secure the loan upon demand by the Lender. The additional collateral provided shall be of
sufficient value to bring the loan to value ratio to 80%. The loan to value ratio shall be
determined and based solely upon the Lender’s good faith valuation of the collatcral at any point
in time.” To be enforceable the covenant needs be based off an independent source of valuation.
Further, when the TDR was made the LTV was calculated at 119% and no effort was made to
obtain more collateral. The covenant was violated at inception and likely unenforceable.

e All twelve loans listed as TDRs. Troubled Debt Restructured loans should give relief to the
borrower and strengthen your position. Giving 50 year amortizations, lower interest rates, and
extended maturities to 18 months does not address the problem or strengthen your position. In
fact it materially diminishes it. Management information systems must maintain adequate
documentation for the loan workout decision. Documentation should show communication with
the borrower, borrower agreement to pay the loan in full, and borrower ability to repay the loan
under the new terms. New underwriting and repayment analysis must be completed at the
restructure point to support the workout decision. Repayment analysis should be based off an
acceptable amortization and not 50 years. You should stop this type of restructuring
immediately.

¢ You do not have a risk rating matrix. The credit Memorandum has a table that scored the
relationship as a 43, or a “4” which is acceptable. This borrowing relationship should be rated a
“8”, or “Doubtful”. Letter to CU 13-1 requires that you have an accurate regulatory risk rating
system. You need to develop a matrix, accurately grade loans, and develop an accurate Board
reporting system in order to comply with CU 13-1.

¢ The TDR was done without Melrose performing a full and detailed borrower and financial analysis
with risk delineated and mitigated.

e There is no indication that an impairment analysis was performed for the TDRs, as required by
Accounting Bulletin 06-01, and there is no justification in the file for the $138 in Paul impairments
taken.

© Paul has 24 Chicago medallions with Melrose. Your memorandum placed a value of $202,000
on a Chicago medallion. Twenty-four medallions would sum to a total value of $4,848,000, vs.
the $5,737,150 Paul Chicago balance. This is a collaterally dependent loan, and valuation per
ASC 310-10 is fair value of collateral less cost to sell. An LTV of 80% would result in loan
amount of $3,878,400, and an impairment of $1,858,750, which is $1,858612 greater than the
Paul Chicago impairment taken of $138.

¢ The file does not indicate if any of the Paul loans were on non-accrual prior to the TDR.

Since the loans were past due prior to undergoing a TDR, are currently past due, and

collateral is deficient, the Paul loans should be placed in non-accrual status.

¢ Melrose has not demonstrated a clear understanding of the complex borrower, or the performance of
his various taxi-related firms and management companies. This complex borrower did not provide
a consolidated or consolidating statement, and Melrose has not worked with the borrower to develop
an organization/corporate tree for all of Paul business interests, with ownership percentages,
partners, entity type (with sufficient detail on the nature of the entity’s purpose), etc.

e The TDR does not analyze the scope of the borrower’s operations, how many cars he owns in each
market, and how many he runs — through his various management companies.

57

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359555

Confidential USAOr_000311937
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 19 of 46

e The TDR does not analyze the size or strength of each of the various markets that the borrower
operates in, or effects that transportation network companies (TNV) have had in each market, with
respect to medallion revenues and profitability, cash flows and medallion values.

The status of performance and present terms with other lenders is unknown.
The TDR does not address an A&B note structure, in order to retain an appropriate market rate on
the performing portion of the loans, commensurate with the risk.

e The borrower has not demonstrated why he needs the TDR, and Melrose has not performed an
analysis of historical, current and expected revenues and cash flows in the various markets to support
the basis for the TDR or the borrower’s ability to repay under the modified terms.

e For this large and complex borrower, the approval or covenants do not require the borrower to
provide audited or reviewed financial statements.

© With the TDR, the loans subject to the TDR - but not all Paul loans - were cross corporate, cross
secured, cross defaulted.

Although payment and term relief was granted with the TDR, no additional collateral was obtained.
The credit report lists five loans from Melrose totaling $8 million as current and open. These loans
did not show up in AIRES. Further research indicated that these loan were paid off in March of 2013
by Doral Bank. A clinch in the credit reporting system supposedly caused the error and needs to be
corrected.

e The DSC ratio was not calculated correctly. No allocation for living expenses and personal/corporate
taxes not subtracted from available cash flow.

70604-01 & 02 Level Trans Corp. 10/28/2015 $1,300,000

Melrose performed a modification/extension/TDR (TDR) on 2 Level Trans Corp. loans on 10/28/15. In
performing the TDR, Melrose did not fully comply with:

¢ Letter to Credit Unions 14-CU-06, Taxi Medallion Lending, and Letter to Credit Unions 15-
CU-03, Taxi Medallion Lending Questions and Answers

® Letter to Credit Unions 10-CU-07, Commercial Real Estate Loan Workouts (Commercial
real estate is an income-producing asset; the principles outline in this letter may be helpful in
evaluating risk associated with taxi medallion lending)

e Letter to Credit Unions 13-CU-03, Supervisory Guidance on Troubled Debt Restructuring
Accounting Bulletin 06-01, Interagency Policy Statement on the Allowance for Loan and
Lease Losses

e The 10/28/15 TDR was done without Melrose performing a full and detailed borrower and financial
analysis, consequently none of the DSC ratios calculated show positive cash flow even after the
modification, no overall collateral evaluation was performed (guarantors have substantial other real
estate holdings with negative equity and negative cash flows, borrower and related financial
statements were not analyzed, risks were not delineated and mitigated.

e There is no indication that an impairment analysis was performed for the TDRs, as required by
Accounting Bulletin 06-01, and there is no justification in the file for the impairments taken.

© Level Trans Corp. has a New York mini-fleet. Melrose used its 9/29/15 value memorandum
for the new November, 2015 loan. This memorandum placed a value of $1,700,000 on a New
York mini-fleet ($850,000 per medallion). The ALCO determined this valuation. However
our review of the ALCO minutes and packet do not support quantification determinations for

58

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359556

Confidential USAOr_000311938
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 20 of 46

these values. This is a collaterally dependent loan, and valuation per ASC 310-10 should be
fair value of collateral.

© The file does not indicate if the loan was on non-accrual prior to the TDR. Since the loan is a
TDR it should be placed in non-accrual status.

With this TDR, there was some accrued interest capitalized into the new loan.

The Level Trans Corp. TDR credit memorandum did not include discussion as to whether the
account will remain in non-accrual, until such time as they as Melrose performs a current, well-
documented credit analysis supporting a return to accrual status based on the borrower’s financial
condition and prospects for repayment under the revised terms.

e Melrose has not demonstrated a clear understanding of the complex borrowers, or the performance
of their various companies. The complex borrowers did not provide a consolidated or consolidating
statement, and Melrose has not worked with the borrowers to develop an organization/corporate tree
for all of Level Trans Corp’s business interests, with ownership percentages, partners, entity type
(with sufficient detail on the nature of the entity’s purpose), etc.

e The TDR docs not analyze the scope of the borrowcr’s other business operations, how many homes
he owns in each market, and how many he runs — or through management companies.

e The TDR does not analyze the size or strength of each of the various markets that the borrower
operates in, or effects that real estate prices or rentals in each market, with respect to revenues and
profitability, cash flows and values.

e The status of performance and present terms with other lenders is unknown as there were no
personal credit reports maintained in the file.

e A detailed listing of all of the borrower’s debt was not obtained or analyzed, for all medallions,
companies, real estate and personal debt. Said listing for this complex and highly levered borrower
should include but not be limited to the following: borrower, ownership, lender, debt amount,
monthly payment, interest rate, original date, maturity date, amortization, free cash flow and debt-
specific DSCR (as appropriate), collateral/collateral value/LTV.

e The three year TDR term is imprudent due to the lack of underwriting and mitigating of risks, the
continued multiple financial and Icgal issucs the borrower is facing or cngaged in, and the lack of
any recent signed personal financial statements or other proofs of financial performance.

e The TDR does not address an A&B note structure, in order to retain an appropriate market rate on
the performing portion of the loans, commensurate with the risk.

e The borrower has not demonstrated WHY he needs the TDR, and Melrose has not performed an
analysis of historical, current and expected revenues and cash flows in the various markets to support
the basis for the TDR or the borrower’s ability to repay under the modified terms.

e For this more complex borrower, the approval or covenants do not require the borrower to provide
audited or reviewed financial statements.

There is no documentation of what relief the TDR provided; interest, cash flow, term, etc.

The borrower was not required to provide a detailed “‘plan of action’, addressing what specific steps

will be taken to regain a positive cash flow moving forward— including closely held firms, real estate
holdings and timing. In addition, if assets were sold, the excess proceeds from the sale should have

accrued to Melrose and the reduced payments applied to only Melrose loans.

e With the TDR all Level Trans Corp assets should have been cross corporate cross secured cross
defaulted.

Although some concession was granted with this TDR, no additional collateral was obtained.
The latest personal financial statement do not appear complete and do not appear to be provided by
the members). The information in the credit memorandum appears to be stated values with no

59

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359557

Confidential USAOr_000311939
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 21 of 46

signed or vetted personal financial statement. Given the issues as above, it is imperative to obtain a
financial statement which is very recent, and said statement should be analyzed in depth.

e The credit memorandum does not address the potential negative effect on cash flow and collateral
value of one of the medallions being chosen as a WAV medallion.

e The documentation does not indicate an assignment of lease or a copy of the lease agreement. The
credit memorandum does not disclose to whom the medallions are leased, the lease amount, or the
lease term. Additionally, the credit memorandum does not discuss the ability of the management
company which will lease these medallions to operate them during the current driver shortage. The
credit memorandum does not address or analyze the management companies’ current capacity and
usage of all the vehicles it leases.

e The credit memorandum does not discuss if the medallions are leased with or without a car, and if
leased with a car, details on ownership, debt and monthly payment, next replacement date, etc.

e The guarantees of the management companies were not obtained, nor a collateralized guarantee by
these management companies, who run the cabs and collect lease payments from the cabs’ lessees —
the cash flows were not attached.

51258-14 & 47385-12 Sukhvinder Singh & Inderjit Singh 11/3/15 $516,000 & $514,000

Melrose granted two new loans to present borrowers Sukhvinder Singh & Inderjit Singh on 11/3/15 for
the refinance of ballooning loans of two NY taxi medallions. The Singh borrowers were underwritten
in one combined credit memorandum although they are two separate borrowers with no apparent
relation other than name. Both medallions are leased through separate management companies. While
underwriting the loans, Melrose did not fully comply with Letter to Credit Unions 14-CU-06, Taxi
Medallion Lending, and Letter to Credit Unions 15-CU-03, Taxi Medallion Lending Questions and
Answers

e There was no documentation of lease agreements in the file upon our initial review. The credit
union did obtain lease agreement documentation while we were on-site both were dated
(12/17/2015) after the loan was granted. Both lease agreements are for less than the loan
memorandum amount. One is for $2,400 and one is for $2,500. This difference makes the credit
unions combined DSCR right at or just under 1:1.0.With current market lease rates of approximately
$2,400 monthly (per corporate medallion as disclosed in the current Melrose’s other borrower
Freidman bankruptcy proceedings and as seen in the monthly payments received) on both the Singh
loans two months prior to closing, Melrose still gave the member credit for $2,800 a month leases.

e The credit memo does not fully address any additional information regarding the structure of these
two borrowers. The credit memo lacks a reason these two separate loans were underwritten with
combined financials for the two borrowers who individually own the medallions.

e The management company appears to send the lease payments to Melrose CU and this is the source
of repayment. A review of the payment history (provided last day of the contact at 1pm) for the last
several months show the lease payments sent have been reduced from $2,800 (the amount noted in
memo too) down to $2,400 (payments 10/6 and 11/9). However the credit memo and financials
cited and projected lease payments of $2,800 a month. This information indicates the loan was
approved without verification of the current lease payments.

Prior to these new loans, the ballooning notes did not have any documented annual reviews.

The credit memorandum does not indicate the make/model/year/owner/lender/loan amount & terms
for the taxi cabs which the various medallions will be affixed to. There is no indication of expected
replacement timing of any of the taxi cabs.

60

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359558

Confidential USAOr_000311940
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 22 of 46

e There is no calculation of the individual business’ DSCR. From the information provided (credit
memorandum and Sage Works data), it is clear one of these medallion business is not going to have
a positive cash flow.

e The credit memo does not address the DSCR for the medallion businesses, and the guarantors are
combined to show a guarantor cash flow of 1.38. However the global DSCR is 3.49. Further
explanation of both the individual borrowers and the individual medallions DSCR would be
extremely prudent in this transaction. For example 8. Singh shows discretionary cash flow of only
$4,755 (DSCR 1.14). This amount does not include living expenses or personal documentation of
personal debt. Borrower I. Singh only has $28,188 (DSCR 1.46) personal discretionary cash flow
without living expenses. While the DSCR may appear sound, the actual cash flow does not support
normal living expenses in New York City.

e There are no member signed or presented personal financial statement despite the credits reliance on
a global cash flow. The credit memo gives each borrower credit for personal “total net worth”
without any verification of assets and liabilities or in a Personal Financial Statement. Melrose
appeared to use only member stated incomes, expenses as well as asset and liability valuations.

e The financial review shows only one year (2014) of “current” cash flows and a proposed cash flow
which are essentially the same numbers. Further research into the 2015 operations is prudent for
MBL underwriting. This additional updated information would have identified the decrease in
contractual lease income from these two medallions.

e No discussion or analysis of full ownership explanation for the related joint business venture (liquor
stores in Illinois).

e At least one of the two loans are dependent on the global relationship for positive cash flow however
there is no cross collateralization to the liquor stores.

e The credit memo did not have any detailed discussion or analysis of the related parties’ liquor stores
financials. For example the larger (more profitable) liquor store shows a large inventory valuation
but they also show extended inventory days from 2013 to 2014 tax returns.

e The credit memo listed collateral valuation as: “According to the NY Taxi & Limousine
Commission, the value of 11/3/15 of this underwriting it is reported to be $800,000 for each
individual medallion.” However, the credit memo (sage works) shows a collateral appraisal date of
9/29/2015 with no source listed and no value documented. These statements are inconsistent.

28038-22 Cayo, C 10/1/15 $108,000 or $91,000

Melrose granted a new loan with cash out to present borrower C. Cayo 10/1/15 for the refinance of a NY
taxi medallion. The borrower was forced by the management company to take back his medallion. As
such this borrower is now running his own medallion and needed to purchase a taxi. In addition
Melrose gave cash out to pay off credit card debt. We noted the following concerns with underwriting
for this loan which does not comply with Letter to Credit Unions 14-CU-06, Taxi Medallion Lending,
and Letter to Credit Unions 15-CU-03, Taxi Medallion Lending Questions and Answers.

e The credit memorandum is unclear if the loan amount was $91,000 (requested on front page of credit
memorandum) or $108,000 which was the amount discussed in the credit underwriting.

e The underwriting does not include discussion of the reason the medallion was forced back from the
broker with no additional information provided to further explain the situation.

© The credit memorandum does not contain a detailed breakdown of the sources and uses of the loan
proceeds, part of which was utilized to pay off debt, without obtaining a security interest in the

61

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359559

Confidential USAOr_000311941
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 23 of 46

underlying collateral purchased (vehicle) with this cash out money. No title taken on the new
vehicle. Cash out for payment of personal credit cards.

e The credit memorandum states that Cayo is an owner operator whose income and cash flow is
derived from the applicant’s revenue as an owner operator. There is no business DSCR calculate din
the underwriting process which would support this statement.

e The memorandum states the spouse works and earns a W2 income. Further information regarding
the personal living expenses and debt is warranted given the negative personal (0.98) and negative
global cash flows. The cash flow before financing shows the same amount as the proposed.
Personal DSCR for 2014 was 1.09 but in in dollars was $6,945. This amount is not sufficient for
living expenses in NYC. The underwriting did not include discussion of reasonableness test for
personal DSCR.

e Based on the financial information in the credit memorandum, it appears this member increased his
personal debt by $400,000 in 2014 however, this is not discussed in the memo.

e The loan included a cash out "to pay credit card" and purchase a new vehicle so the borrower could
begin driving the medallion.

e The following underwriting statement is very illogical and inconsistent: "He also has an excellent
credit history with all other lenders and his FICO score is 577 with $142,000 in revolving debt.”

e Discussion of why the loan was approved with DSCR of 0.98. This loan could be considered a TDR
if there were any concessions granted in loan approval, DSCR, Rate, term etc. It is clear the member
is suffering financial stress.

© No full discussion or vetting of how the member will address the 2 short term debts coming due.
The underwriting does not disclose what these debts are or if they are Melrose debts. In addition,
the memorandum states the member would improve their cash flow position with a refinance of
these debts. However, given the member’s debt, negative cash flow and credit scores it is unlikely
they will qualify for or be able to do the consolidation to a 25 year amortization and a 3 year balloon.

e The guarantor is shown with $988,000 NW. There is no supporting information for the stated total
assets and total liabilities.

e The collateral value was obtained 7/21/15 from the NY Taxi & Limousine Commission (unclear
why this was used due to the current lawsuit between Melrose and the Commission regarding
fraudulent maintenance of values). However this loan was not closed until 10/1. Given the market
changes the credit union should have revivified the collateral valuc.

67013/65309/53771 Garber, Symon & Elina, et al Various ~$51,000,000

Melrose performed a modification/extension/TDR (TDR) on multiple Garber loans on 4/16/15. In
performing the TDR, Melrose did not fully comply with:

e Letter to Credit Unions 14-CU-06, Taxi Medallion Lending, and Letter to Credit Unions 15-
CU-03, Taxi Medallion Lending Questions and Answers

e Letter to Credit Unions 10-CU-07, Commercial Real Estate Loan Workouts (Commercial
real estate is an income-producing asset; the principles outline in this letter may be helpful in
evaluating risk associated with taxi medallion lending)
Letter to Credit Unions 13-CU-03, Supervisory Guidance on Troubled Debt Restructuring
Accounting Bulletin 06-01, Interagency Policy Statement on the Allowance for Loan and
Lease Losses

62

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359560

Confidential USAOr_000311942
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 24 of 46

e The 4/16/15 TDR was done without Melrose performing a full and detailed borrower and financial
analysis, consequently only one DSC ratio was calculated, an overall collateral evaluation was
performed indicating an 84% LTV on page 2 and an 85% LTV on page 6 but not indicating what
collateral value was used in each market or detailing LTVs by loan, market or borrowing entity.

e While changes in cash flows between 4" quarter 2013 and 2014 were provided and discussed, the
analysis lacked depth and did not identify how the borrower intended to restructure his business
during the TDR period to bring the loans back into commercially reasonable repayment terms. In
addition, borrower and related financial statements were only minimally analyzed, risks were not
mitigated, and additional collateral was not sought despite the borrower apparently having other
resources.

e There is no indication that an impairment analysis was performed for the TDRs, as required by
Accounting Bulletin 06-01, and there is no justification in the file for the $46K in impairments taken.

© Garber, et al have 10 loans totaling $17.25 million secured by an undisclosed number of
Chicago medallions with Melrose. The memo is unclear what collateral value was assigned to
each Chicago medallion but the calculation indicates an 84% LTV. This is a collaterally
dependent loan, and valuation per ASC 310-10 should be based on the fair value of collateral,
not the present value of future cash flows using the loan’s effective interest rate.

¢ Garber, et al also have 21 loans totaling approximately $34 million secured by 43 NYC
medallions with Melrose. At the time the TDR was granted, Melrose placed a value of
$1,850,000 on a New York mini-fleet ($925,000 per medallion) and the memo indicates an LTV
of 84% but calculates out to 85%. This is a collaterally dependent loan, and valuation per ASC
310-10 should be based on the fair value of collateral, not the present value of future cash flows
using the loan’s effective interest rate.

e The file does not indicate if any of the Garber related loans were on non-accrual prior to the TDR.

If the loans were past due prior to undergoing a TDR the loans should be on non-accrual status.

e The TDR contains no discussion as to how long the accounts will remain in non-accrual. Until such
time as Melrose performs a current, well-documented credit analysis supporting a return to accrual
status based on the borrower’s financial condition and prospects for repayment under the revised
terms, the modified loans should be on non-accrual.

e The TDR loans were risk rated 50 upon moving to TDR status. This rating does not adequately
reflect the risk of a TDR with a 50 year amortization period and a borrower who is experiencing
payment stress.

The status of performance and present terms with other lenders is unknown.

A detailed listing of all of the borrower’s assets and liabilities was not obtained or analyzed. In
addition to the debt service, the debt listing for this complex and highly levered borrower should
include the following: ownership percentage, lender, original loan amount, interest rate, original
date, maturity date, amortization, loan-specific DSCR, collateral/collateral value/LTV and what, if
any, concessions other lenders have granted.

e The TDR does not address an A&B note structure, in order to retain an appropriate market rate and
amortization on the performing portion of the loans, commensurate with the risk.

e Melrose has not performed an analysis of historical, current and expected revenues and cash flows in
the various markets to support the basis for the TDR or the borrower’s ability to repay under the
modified terms.

e For this large and complex borrower, the approval or covenants do not require the borrower to
provide audited or reviewed financial statements.

e The loans subject to the TDR were not cross corporate, cross secured, and cross defaulted.

63

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359561

Confidential USAOr_000311943
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 25 of 46

e The guarantees of the management companies were not obtained, nor a collateralized guarantee by
these management companies, who run the cabs and collect lease payments from the cabs’ lessees —
the cash flows were not attached.

Although payment and term relief was granted with the TDR, no additional collateral was obtained.
The credit memorandum does not address the potential negative effect on the borrower's NYC cash
flows and collateral values if any of his medallions is chosen to be a WAV medallion.

e There is no discussion as to the number of medallions owned by other Melrose borrowers, which are
leased to Garber & related, or his management companies. Additionally, there is no discussion or
analysis as to the number of these medallions which are delinquent or have had TDRs (and why).

68347 L13-24 Tudor, Florina 3/24/2015 $9,650,542

Melrose performed a modification/extension/TDR (TDR) on March 24, 2015. In performing the TDR,
Melrose did not fully comply with:

e Letter to Credit Unions 14-CU-06, Taxi Medallion Lending, and Letter to Credit Unions 15-
CU-03, Taxi Medallion Lending Questions and Answers

e Letter to Credit Unions 10-CU-07, Commercial Real Estate Loan Workouts (Commercial
real estate is an income-producing asset; the principles outline in this letter may be helpful in
evaluating risk associated with taxi medallion lending)
Letter to Credit Unions 13-CU-03, Supervisory Guidance on Troubled Debt Restructuring

e Accounting Bulletin 06-01, Interagency Policy Statement on the Allowance for Loan and
Lease Losses

Owner of Chicago tax medallions for 18 years with husband Adrian. Twelve loans at Melrose totaling
$9,650,542 secured by 38 Chicago medallions. Eighty two related medallion companies and five
commercial real estate operating companies. Florina February 27, 2015 credit report reflects a credit
score of 608, and Adrian 678. Mclrose calculated global DSCR of 1.93x based off forty one 2013 tax
returns and projections for the remaining thirty eight. The thirty eight were for medallions purchased late
in 2012 and carly 2013 that had tax return filing cxtcnsions.

¢ Your loan covenant states, “It is hereby agreed by the Borrower that if at any time the loan
balance shall exceed 80% of the collateral value, the Borrower shall provide additional collateral
to secure the loan upon demand by the Lender. The additional collateral provided shall be of
sufficient valuc to bring the loan to valuc ratio to 80%. The loan to valuc ratio shall be
determined and based solely upon the Lender’s good faith valuation of the collateral at any point
in time.” To be enforceable the covenant needs be based off an independent source of valuation.
Further, when the TDR was made the LTV was calculated at 85% and no cffort was made to
obtain more collateral. The covenant was violated at inception and likely unenforceable.

e All twelve loans listed as TDRs. Troubled Debt Restructured loans should give relief to the
borrower and strengthen your position. Giving 50 year amortizations, lower interest rates, and
extended maturities to 18 months does not address the problem or strengthen your position. In
fact it materially diminishes it. Management information systems must maintain adequate
documentation for the loan workout decision. Documentation should show communication with
the borrower, borrower agreement to pay the loan in full, and borrower ability to repay the loan
under the new terms. New underwriting and repayment analysis must be completed at the
restructure point to support the workout decision. Repayment analysis should be based off an

64

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359562

Confidential USAOr_000311944
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 26 of 46

acceptable amortization and not 50 years. You should stop this type of restructuring
immediately.

® You do not have a risk rating matrix. The credit Memorandum has a table that scored the
relationship as a 55, or a “5” which is acceptable. This borrowing relationship should be rated a
“7°, or “Substandard”. Letter to CU 13-1 requires that you have an accurate regulatory risk
rating system. You need to develop a matrix, accurately grade loans, and develop an accurate
Board reporting system in order to comply with CU 13-1.

e The TDR was done without Melrose performing a full and detailed borrower and financial analysis
with risk delineated and mitigated. 2014 tax returns and CPA audited statements should be obtained
to adequately calculate cash flow.

e There is no indication that an impairment analysis was performed for the TDRs, as required by
Accounting Bulletin 06-01, and there is no justification in the file for the $72,378 in Tudor
impairments taken.

e Tudor has 38 Chicago medallions with Melrose. Your memorandum placed a value of
$300,000 on a Chicago medallion. A week later $202,000 was used to value Widmarck Paul’s
TDR medallions. Thirty-eight medallions valued at $202,000 would sum to a total value of
$7,676,000, vs. the $9,650,542 Tudor Chicago balance. This is a collaterally dependent loan,
and valuation per ASC 310-10 is fair value of collateral less cost to sell. An LTV of 80%
would result in loan amount of $6,140,800, and an impairment of $3,509,742, which is
$3,437,364 greater than the Tudor Chicago impairment taken of $72,378.

e Melrose has not demonstrated a clear understanding of the complex borrower, or the performance of
his various taxi-related firms and management companies. This complex borrower did not provide
a consolidated or consolidating statement, and Melrose has not worked with the borrower to develop
an organization/corporate tree for all of Tudor’s business interests, with ownership percentages,
partners, entity type (with sufficient detail on the nature of the entity’s purpose), etc.

e The TDR does not analyze the scope of the borrower’s operations, how many cars he owns in each
market, and how many he runs — through his various management companies.

e The ‘TDR does not analyze the size or strength of the Chicago market that the borrower operates in,
or effects that transportation network companies (TNV) have had in each market, with respect to
medallion revenues and profitability, cash flows and medallion values.

The status of performance and present terms with other lenders is unknown.
The TDR does not address an A&B note structure, in order to retain an appropriate market rate on
the performing portion of the loans, commensurate with the risk.

e The borrower has not demonstrated why he needs the TDR, and Melrose has not performed an
analysis of historical, current and expected revenues and cash flows in the Chicago market to support
the basis for the TDR or the borrower’s ability to repay under the modified terms.

e For this large and complex borrower, the approval or covenants do not require the borrower to
provide audited or reviewed financial statements.

e With the TDR, the loans subject to the TDR - but not all Tudor loans - were cross corporate cross
secured cross defaulted.

Although payment and term relief was granted with the TDR, no additional collateral was obtained.
The DSC ratio at 1.93x was not calculated correctly. No allocation for living expenses and
personal/corporate taxes not subtracted from available cash flow. Further, sales/property taxes paid
were added back to cash flow in the amount of $196,751 and $3,136,516 in debt service obligations
on medallions purchased in late 2012 and early 2013 were not included. Correcting for the last two
errors changed the DSC ratio to an unacceptable 0.94x.

65

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359563

Confidential USAOr_000311945
Case 1:19-cr-00504-LAK

Charter 62005

Dollars of Growth

LOAN PORTFOLIO MIX
Unsecured Credit Card Loans
All Other Unsecured Loans
Payday Alternative Loans (PAL) FCU Only
Non-Federally Guaranteed Student Loans
New Vehicle Loans
Used Vehicle Loans
First Mortgage Real Estate Loans
Other Real Estate Loans
Leases Receivables
All Other Loans
Total Loans

Number of Loans

TOTAL DELINOU
30 to 59 Days
60 to 179 Days
180 to 359 Days
360 Days and Over

Total Reportable Delinquent Loans

 

Number of Reportable Delinquent Loans
Percent of Loans 60 Days and Over Delinquent
Total Loans Delinquent 30 Days and Over
Percent of Loans 30 Days and Over Delinquent

MISCELLANEOUS LOAN INFORMATION
Maximum Indebtedness of a Member per
NCUA Regulation

Estimated Loan Maturity (Turnover) In Months

Weighted Average Loan Interest Rate
Yield on Average Loans

Delinquent Loans to Net Worth

Troubled Debt Restructured (TDRs) Loans
TDRs to Loans
TDRs to Net Worth

Loans Charged-Off (Annualized)
Recoveries on Charged-Offs (Annualized)
Net Charge Offs (Annualized)

Net Charge Off Ratio (Annualized)

Amount of Loans Granted YTD

PAL Loans Granted YTD FCU Only

Non-Federally Guar. Student Loans in deferred status
Amount of Loans to Officials

All Loans Charged off Due to Bankruptcy

Number of Members with Loans who have filed for:
Chapter 7 Bankruptey YTD
Chapter 11 Bankruptcy YTD
Chapter 13 Bankruptcy YTD

Outstanding Loan Balances Subject to Bankruptcy

SPECIALIZED LENDING INFORMATION
Credit Card Loans
Real Estate Loans
Indirect Loans
Member Business Loans Outstanding (ExcL
Unused Commitments)
Participation Loans

Document 109-2 Filed 08/18/20 Page 27 of 46

MELROSE

Loan and Lease Growth Analysis

Eff. Date 09/30/2015

 

 

 

 

 

2013 Dollar 2014 Dollar
12/31/2012 12/31/2013 Change 12/31/2014 Change
0 0 0 0 0
142,898 126,015 (16,883) 83,668 (42,347)
0 0 0 0 0
0 0 0 0 0
175,786 215.557 39,771 183,745 (31,812)
24,307 26,755 2,448 14,004 (12,751)
315,907,258 318.088.209 2,180,951 400,952,206 82,863,997
4,293,682 3,814,739 (478,943) 3,242,245 (572,494)
0 0 0 0 0
1,352,206,271 1,379,177.866 26,971,595 1,533,685,246 154,507,380
1,672,750,202 1,701,449,141 28,698,939 1,938,161,114 236,711,973
5,268 5,140 (128) 5,265 125
13,655,271 14,186,116 530,815 22,368,169 8,182,353
1.477.588 1.787.039 309.451 2,435,541 648,502
725,558 496.355 (229,203) 1,174,820 678,465
1,028,764 704.042 (324,722) 608,232 (95,810)
3,231,910 2.987.436 (244.474) 4,218,593 1,231,157
63 41 (22) 45 4
0.19% 0.18% -0.02% 0.22% 0.04%
16,887,181 17,173,552 286,371 26,587,062 9,413,510
1.01% 1.01% 0.00% 1.37% 0.36%
172,321,848 175,934,877 3,613,029 193,773,313 17,838,136
16 21 5 40 19
3.57% 3.87% 0.29% 4.08% 0.21%
4.61% 4.23% -0.39% 4.14% -0.08%
0.93% 0.80% -0.13% 1.10% 0.31%
0 0 0 0 0
0.00% 0.00% 0.00% 0.00% 0.00%
0.00% 0.00% 0.00% 0.00% 0.00%
554,790 318.515 (236,275) 1,285,650 967,135
141.437 176.065 34,628 33,586 (142,479)
413,353 142.450 (270,903) 1,252,064 1,109,614
0.03% 0.01% -0.02% 0.07% 0.06%
1.314,729,512 978,071,914 (336,057,598) 744,432,482 (234,239,432)
0 0 0 0 0
0 0 0 a 0
468,233 442,432 (25,801) 415,713 (26,719)
0 0 0 0 0
0 0 0 2 2
0 0 0 0 0
0 0 0 0 oO
0 0 0 348,498 348,498
0 0 0 0 0
320,200,940 321,902,948 1,702,008 404,194,451 82,291,503
0 0 0 0 0
1,502,415,651 1,506,160,261 3,744,610 1,743,925,710 237,765,449
11,550,356 6,368.961 (5,181,395) 28,765,497 22,396,536
66

CONFIDENTIAL INFORMATION — Subject to Protective Order

Confidential

NCUA00359564

USAOr_000311946
Case 1:19-cr-00504-LAK

Charter 62005

Dollars of Growth

LOAN INTEREST RATES

Unsecured Credit Card Loans

All Other Unsecured Loans

Payday Alternative Loans (PAL) FCU Only
Non-Federally Guaranteed Student Loans
New Vehicle Loans

Used Vehicle Loans

First Mortgage Real Estate Loans

Other Real Estate Loans

Leases Receivables

All Other Loans

Document 109-2 Filed 08/18/20 Page 28 of 46

MELROSE

Loan and Lease Growth Analysis

Eff. Date 09/30/2015

 

2013 Dollar 2014 Dollar
12/31/2012 12/31/2013 Change 12/31/2014 Change
0.00% 0.00% 0.00% 0.00% 0.00%
14.00% 14.00% 0.00% 14.00% 0.00%
0.00% 0.00% 0.00% 0.00% 0.00%
0.00% 0.00% 0.00% 0.00% 0.00%
6.00% 6.00% 0.00% 6.00% 0.00%
9.00% 9.00% 0.00% 9.00% 0.00%
3.88% 4.38% 0.50% 4.38% 0.01%
4.25% 4.25% 0.00% 4.38% 0.13%
0.00% 0.00% 0.00% 0.00% 0.00%
3.50% 3.75% 0.25% 4.00% 0.25%
67
NCUA00359565

CONFIDENTIAL INFORMATION — Subject to Protective Order

Confidential

USAOr_000311947
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 29 of 46

Charter 62005 MELROSE Eff. Date 09/30/2015

Loan and Lease Growth Analysis

 

Percentage of Growth 2013 % 2014 %
12/31/2012 12/31/2013 Change 12/31/2014 Change
LOAN PORTFOLIO MIX
Unsecured Credit Card Loans 0 0 0.00% 0 0.00%
All Other Unsecured Loans 142,898 126,015 -11.81% 83,668 -33.60%
Payday Alternative Loans (PAL) FCU Only 0 0 0.00% 0 0.00%
Non-Federally Guaranteed Student Loans 0 0 0.00% 0 0.00%
New Vehicle Loans 175,786 215,557 22.62% 183.745 -14.76%
Used Vehicle Loans 24,307 26,755 10.07% 14,004 -47.66%
First Mortgage Real Estate Loans 315,907,258 318,088,209 0.69% 400,952,206 26.05%
Other Real Estate Loans 4,293,682 3,814,739 -11L.15% 3,242,245 -15.01%
Leases Reccivables 0 0 0.00% 0 0.00%
All Other Loans 1,352,206,271 1,379,177,866 1.99% 1,533,685,246 11.20%
Total Loans 1,672,750,202 1,701,449,141 1.72% 1,938,161,114 13.91%
Number of Loans 5,268 5,140 -2.43% 5,265 2.43%
TOTAL DELINQUENT LOANS
30 to 59 Days 13,655,271 14,186,116 3.899% 22,368,469 57.68%
60 to 179 Days 1,477,588 1,787,039 20.94% 2,435,541 36.29%
180 to 359 Days 725,558 496,355 -31.59% 1,174,820 136.69%
360 Days and Over 1,028,764 704,042 -31.56% 608,232 -13.61%
Total Reportable Delinquent Loans 3,231,910 2,987,436 -7.56% 4,218,593 41.21%
Number of Reportable Delinquent Loans 63 41 -34.92% 45 9.76%
Percent of Loans 60 Days and Over Delinquent 0.19% 0.18% 9.12% 0.22% 23.96%
Total Loans Delinquent 30 Days and Over 16,887,181 17,173,552 1.70% 26,587,062 54.81%
Percent of Loans 30 Days and Over Delinquent 1.01% 1.01% -0.02% 1.37% 35.91%
MISCELLANEOUS LOAN INFORMATION
Maximum Indebtedness of a Member per
NCUA Regulation 172,321,848 175,934,877 2.10% 193,773,313 10.14%
Estimated Loan Maturity (Turnover) In Months 16 21 33.75% 40 90.32%
Weighted Average Loan Interest Rate 3.57% 3.87% 8.23% 4.08% 5.45%
Yield on Average Loans 4.61% 4.239 8.43% 4.14% -1.94%
Delinquent Loans to Net Worth 0.93% 0.80% -13.94% 1.10% 38.69%
Troubled Debt Restructured (TDRs) Loans 0 0 0.00% 0 0.00%
‘TDRs to Loans 0.00% 0.00% 0.00% 0.00% 0.00%
TDRs to Net Worth 0.00% 0.00% 0.00% 0.00% 0.00%
Loans Charged-Off (Annualized) 554,790 318.515 -42.59% 1,285,650 303.64%
Recoveries on Charged-Offs (Annualized) 141,437 176,065 24.48% 33,586 -80.92%
Net Charge Offs (Annualized) 413,353 142.450 -65.54% 1,252,064 T78.95%
Net Charge Off Ratio (Annualized) 0.03% 0.01% -67.719% 0.07% 714.85%
Amount of Loans Granted YTD 1,314,729,512 978,671,914 -25.56% 744,432,482 -23.93%
PAL Loans Granted YTD FCU Only 0 0 0.00% 0 0.00%
Non-Federally Guar. Student Loans in deferred status 0 0 0.00% 0 0.00%
Amount of Loans to Officials 468.233 442.432 -5.51% 415,713 -6.04-%
All Loans Charged off Due to Bankruptcy 0 0 0.00% 0 0.00%
Number of Members with Loans who have filed for:
Chapter 7 Bankruptcy YTD 0 0 0.00% 2 0.00%
Chapter 11 Bankruptcy YTD 0 0 0.00% 0 0.00%
Chapter 13 Bankruptcy YTD 0 0 0.00% 0 0.00%
Outstanding Loan Balances Subject to Bankruptcy 0 0 0.00% 348,498 0.00%
SPECIALIZED LENDING INFORMATION
Credit Card Loans 0 0 0.00% 0 0.00%
Real Estate Loans 320,200,940 321,902,948 0.53% 404,194,451 25.56%
Indirect Loans 0 0 0.00% 0 0.00%
Member Business Loans Outstanding (Excl.
Unused Commitments) 1,502,415,651 1,506, 160,261 0.25% 1,743,925,710 15.79%
Participation Loans 11,550,356 6,368,961 -44.86% 28,765,497 351.65%
63
CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359566

Confidential

 

 

 

 

USAOr_000311948
Case 1:19-cr-00504-LAK

Charter 62005

Percentage of Growth

LOAN INTEREST RATES

Unsecured Credit Card Loans

All Other Unsecured Loans

Payday Alternative Loans (PAL) FCU Only
Non-Federally Guaranteed Student Loans
New Vehicle Loans

Used Vehicle Loans

First Mortgage Real Estate Loans

Other Real Estate Loans

Leases Receivables

All Other Loans

Document 109-2 Filed 08/18/20 Page 30 of 46

MELROSE

Loan and Lease Growth Analysis

Eff. Date 09/30/2015

 

2013 % 2014 %
12/31/2012 12/31/2013 Change 12/31/2014 Change
0.00% 0.00% 0.00% 0.00% 0.00%
14.00% 14.00% 0.00% 14.00% 0.00%
0.00% 0.00% 0.00% 0.00% 0.00%
0.00% 0.00% 0.00% 0.00% 0.00%
6.00% 6.00% 0.00% 6.00% 0.00%
9.00% 9.00% 0.00% 9.00% 0.00%
3.88% 4.38% 12.76% 4.38% 0.11%
4.25% 4.25% 0.00% 4.38% 3.06%
0.00% 0.00% 0.00% 0.00% 0.00%
3.50% 3.75% 7.14% 4.00% 6.67%
69
NCUA00359567

CONFIDENTIAL INFORMATION — Subject to Protective Order

Confidential

USAOr_000311949
Charter 62005

 

 

 

 

 

MELROSE
2015 Dollar
09/30/2015 Change
0 0
60,064 (23,604)
0 0
0 0
202.058 18,313
6,895 (7,109)
461,311,180 60,358,974
2,929,619 (312,626)
0 0
1,539,148,260 5,463,014
2,003,658,076 65,496,962
5,222 (43)
96,122,272 73,753,803
123,020,950 120,585,409
2,101,957 927,137
665,791 57,559
125,788,698 121,570,105
158 113
6.28% 6.06%
221,910,970 195,323,908
11.08% 9.70%
191,030,010 (2,743,303)
45 5
4.09% 0.01%
3.95% -0.20%
34.89% 33.78%
219,463,355 219,463,355
10.95% 10.95%
60.86% 60.86%
900, 143 (385,508)
55.765 22,179
844,378 (407,686)
0.04% -0.03%
455,285,785 (289,146,697)
0 0
0 0
395,052 (20,661)
2,812 2,812
0 @)
0 0
0 0
0 (348,498)
0 0
464,240,799 60,046,348
0 0
1,814,020,820 70,095,110

17,853,663

70

CONFIDENTIAL INFORMATION — Subject to Protective Order

Confidential

(10,911,834)

Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 31 of 46

Eff. Date 09/30/2015

NCUA00359568

USAOr_000311950
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 32 of 46

 

Charter 62005 MELROSE Eff. Date 09/30/2015
2015 Dollar
09/30/2015 Change
0.00% 0.00%
14.00% 0.00%
0.00% 0.00%
0.00% 0.00%
6.00% 0.00%
9.00% 0.00%
4.38% 0.00%
4.63% 0.25%
0.00% 0.00%
4.00% 0.00%
71
CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359569

Confidential USAOr_000311951
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 33 of 46

 

 

 

Charter 62005 MELROSE Eff. Date 09/30/2015
Annualized
2015 %
09/30/2015 Change
0 0.00%
60,064 -37.62%
0 0.00%
0 0.00%
202,058 13.29%
6,895 -67.69%
461,311,180 20.07%
2,929,619 -12.86%
0 0.00%
1,539, 148,260 0.AT%
2,003,658 ,076 4.51%
5,222 -1.09%
96,122,272 439.63%
123,020,950 6,601.43%
2,101,957 105.22%
665,791 12.62%

 

125,788,698 3,842.36%
158 334.81%

6.28% 3,712.40%

221,910,970 979.54%
11.08% 943.17%
191,030,010 -1.42%
45 11.28%

4.09% 0.22%
3.95% -4.76%

34.89% 3,057.10%

219,463,355 0.00%
10.95% 0.00%
60.86% 0.00%

900,143 -29.99%

55,765 66.03%

844,378 -32.56%

0.04% -37.73%

455,285,785 -18.45%

0 0.00%

0 0.00%

395,052 -6.63%

2,812 0.00%

0 -100.00%

0 0.00%

0 0.00%

0 -133.33%

0 0.00%

464,240,799 19.81%

0 0.00%

1,814,020,820 5.36%

17,853,663 -50.58%

72

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359570

Confidential USAOr_000311952
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 34 of 46

 

Charter 62005 MELROSE Eff. Date 09/30/2015
Annualized
2015 %
09/30/2015 Change
0.00% 0.00%
14.00% 0.00%
0.00% 0.00%
0.00% 0.00%
6.00% 0.00%
9.00% 0.00%
4.38% 0.00%
4.63% 5.71%
0.00% 0.00%
4.00% 0.00%
73
CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359571

Confidential USAOr_000311953
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 35 of 46

Charter 62005 MELROSE Eff. Date 09/30/2015

Specialized Lending Trends

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12/31/2012 % 12/31/2013 %o 12/31/2014 %o 09/30/2015 %
CREDIT CARD LOANS
Unsecured Credit Card Loans 0 0 0 0
Total Credit Card Loans 0
DELINQUENT CREDIT CARD LOANS
30 to 59 Days Q Q 0 a
60 to 179 Days 0 0% 0 0% 0 0% 0 0%
180 to 359 Days 0 0% 0 0% 0 0% 0 0%
360 Days and Over 0 0% 0 0% 0 0% 0 0%
Total Reportable Delinquent Credit Cards 0 0% 0 0% 0 0% 0 0%
Percent of Credit Cards 60 Days & Over Deling. N/A N/A N/A N/A
Total Credit Cards Deling. 30 Days & Over 0 0 0 0
Percent of Credit Cards 30 Days & Over Deling. N/A N/A N/A N/A
MISCELLANEOUS CREDIT CARD LOAN INFORMATION
Credit Card Loan Net Charge-Offs 0 0 0 0
Credit Card Loan Charge-Off Ratio (Annualized) 0.00% 0.00% 0.00% 0.00%
REAL ESTATE (RE) LOAN MIX
First Mortgage: Fixed Rate > 15 Years 117,747,916 37% 136,004,374 42% 137,029,824 34% 137,413,729 30%
Fixed Rate 15 Years or Less 196,866,508 61% 180,967,688 56% 263,185,764 65% 323,212,287 70%
Balloon/Hybrid > 5 Years 0 0% 0 0% 0 0% 0 0%
Other Fixed Rate 0 0% 0 0% 0 0% 0 0%
Total Fixed Rate First Mortgages 314,614,424 98% 316,972,062 98% 400,215,588 99% 460,626,016 99%
Adjustable Rate 1 Year or Less 759,889 0% 737,069 0% 364,513 0% 318,560 0%
Adjustable Rate > 1 Year 532,945 0% 379,078 0% 372,105 0% 366,604 0%
Balloon/Hybrid 5 Years or Less 0 0% 0 0% 0 0% 0 0%
Total Adjustable Rate First Mortgages 1,292,834 0% 1,116,147 0% 736,618 0% 685,164 0%
Other Real Estate: Closed-End Fixed Rate 288,531 0% 307,311 0% 278,238 0% 225,779 0%
Closed-End Adj. Rate 627,037 0% 0 0% 0 0% 0 0%
Open-End Adj. Rate 3,378,114 1% 2,363,082 1% 2,241,368 1% 2,102,841 0%
Open-End Fixed Rate 0 0% 1,144,346 0% 722,639 0% 600,999 0%
Other 0 0% 0 0% 0 0% 0 0%
Total Real Estate Loans 320,200,940 100% 321,902,948 100% 404,194,451 100% 464,240,799 100%
DELINQUENT REAL ESTATE LOANS (ALL)
30 to 59 Days 4,168,272 4,000,558 4,489,967 555,505
60 to 179 Days 1,416,235 49% 1,754,078 59% 805,484 51% 2,467,725 60%
180 to 359 Days 438,410 15% 496,355 17% 483,193 30% 1,075,683 26%
360 Days and Over 1,028,764 36% 704,042 24% 298,567 19% 559,654 14%
Total Reportable Delinquent Real Estate 2,883,409 100% 2,954,475 100% 1,587,244 100% 4,103,062 100%
Percent of Real Estate 60 Days & Over Deling. 0.90% 0.92% 0.39% 0.88%
Total Real Estate Deling. 30 Days & Over 7,051,681 6,955,033 6,077,211 4,658,567
Percent of Real Estate 30 Days & Over Deling. 2.20% 2.16% 1.50% 1.00%
DELINQUENT FIRST MORTGAGE LOANS
30 to 59 Days 4,150,649 3,455,375 4,442,708 490,552
60 to 179 Days 1,143,185 47% 1,666,923 61% 742,613 54% 2,367,450 62%
180 to 359 Days 311,608 13% 437,474 16% 462,853 34% 1,055,852 27%
360 Days and Over 995,561 41% 616,906 23% 173,003 13% 420,810 11%
Total Reportable Delinquent First Mortgages 2,450,354 100% 2,721,303 100% 1,378,469 100% 3,844,112 100%
Percent of First Mortgages 60 Days & Over Deling. 0.78% 0.86% 0.34% 0.83%
Total First Mortgages Deling. 30 Days & Over 6,601,003 6,176,678 5,821,177 4,334,664
Percent of First Mortgages 30 Days & Over Deling. 2.09% 1.94% 1.45% 0.94%
74
CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359572

Confidential USAOr_000311954
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 36 of 46

Charter 62005 MELROSE Eff. Date 09/30/2015

Specialized Lending Trends

 

 

 

 

12/31/2012 % 12/31/2013 %o 12/31/2014 %o 09/30/2015 %
DELINQUENT OTHER REAL ESTATE LOANS
30 to 59 Days 17,623 545,183 47,259 64,953
60 to 179 Days 273,050 63% 87,155 37% 62,871 30% 100,275 39%
180 to 359 Days 126,802 29% 58,881 25% 20,340 10% 19,831 8%
360 Days and Over 33,203 8% 87,136 37% 125,564 60% 138,844 54%
Total Reportable Delinquent Other Real Estate 433,055 100% 233,1/2 100% 208,//5 100% 258,950 100%
Percent of Other Real Est. 60 Days & Over Deling. 10.09% 6.11% 6.44% 8.84%
Total Other Real Estate Deling. 30 Days & Over 450,678 778,355 256,034 323,903
Percent of Other Real Est. 30 Days & Over Delinq. 10.50% 20.40% 7.90% 11.06%
MISCELLANEOUS REAL ESTATE LOAN INFORMATION
Real Estate Net Charge-Offs (Al) 246,286 185,462 1,233,342 291,850
Real Estate Charge-Off Ratio (All) (Annualized) 0.08% 0.06% 0.34% 0.14%
First Mortgage Net Charge-Offs 0 70,234 1,196,271 183,025
First Mortgage Charge-Off Ratio (Annualized) 0.00% 0.02% 0.33% 0.11%
Other Real Estate Net Charge-Offs 246,286 115,228 37,071 108,825
Other Real Estate Charge-Off Ratio (Annualized) 5.28% 2.84% 1.05% 3.83%
Real Estate Loans Foreclosed Year-to-Date 0 0 0 0
1st Mortgages Sold on Secondary Market YTD 0 0 0 0
Real Estate to Refi/Reprice/Mature in 5 Yrs 5,401,057 4,948,168 4,885,697 5,324,944
Interest Only & Payment Option 1st Mort. Loans 0 0 0 0
Interest Only & Payment Option Other RE Loans 0 0 0 0
75
CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359573

Confidential USAOr_000311955
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 37 of 46

Charter 62005 MELROSE Eff. Date 09/30/2015

Specialized Lending Growth Analysis

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Doll. rG th 2013 Dollar 2014 Dollar 2015 Dollar
oars OF Grow 12/31/2012 12/31/2013 Change 12/31/2014 Change 09/30/2015 Change
CREDIT CARD LOANS
Unsecured Credit Card Loans 0 0 0 0 0 0 0
Total Credit Card Loans 0 0 0 0 0 0 0
DELINQUENT CREDIT CARD LOANS
30 to 59 Days 0 0 0 0 0 0 0
60 to 179 Days Qa 0 Qa Qa 0 Qa 0
180 to 359 Days 0 0 0 0 0 0 0
360 Days and Over 0 0 0 0 0 0 0
Total Reportable Delinquent Credit Cards 0 0 0 0 0 0 0
Percent of Credit Cards 60 Days & Over Deling. 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00%
Total Credit Cards Deling. 30 Days & Over 0 0 0 0 0 0 0
Percent of Credit Cards 30 Days & Over Deling. 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00%
MISCELLANEOUS CREDIT CARD LOAN INFORMATION
Credit Card Loan Net Charge-Offs 0 0 0 0 0 0 0
Credit Card Loan Charge-Off Ratio (Annualized) 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00%
REAL ESTATE LOANS
First Mortgage: Fixed Rate > 15 Years 117,747,916 136,004,374 18,256,458 137,029,824 1,025,450 = 137,413,729 383,905
Fixed Rate 15 Years or Less 196,866,508 180,967,688 (15,898,820) 263,185,764 82,218,076 323,212,287 60,026,523
Balloon/Hybrid > 5 Years 0 0 0 0 0 0 0
Other Fixed Rate 0 0 0 0 0 0 0
Total Fixed Rate First Mortgages 314,614,424 316,972,062 2,357,638 400,215,588 83,243,526 460,626,016 60,410,428
Adjustable Rate 1 Year or Less 759,889 737,069 (22,820) 364,513 (372,556) 318,560 (45,953)
Adjustable Rate > 1 Year 532,945 379,078 (153,867) 372,105 (6,973) 366,604 (5,501)
Balloon/Hybrid 5 Years or Less 0 0 0 0 0 0 0
Total Adjustable Rate First Mortgages 1,292,834 1,116,147 (176,687) 736,618 (379,529) 685,164 (51,454)
Other Real Estate: Closed-End Fixed Rate 288,531 307,311 18,780 278,238 (29,073) 225,779 (52,459)
Closed-End Adj. Rate 627,037 0 (627,037) 0 0 0 0
Open-End Adj. Rate 3,378,114 2,363,082 (1,015,032) 2,241,368 (121,714) 2,102,841 (138,527)
Open-End Fixed Rate 0 1,144,346 1,144,346 722,639 (421,707) 600,999 (121,640)
Other 0 0 0 0 0 0 0
Total Real Estate Loans 320,200,940 321,902,948 1,702,008 404,194,451 82,291,503 464,240,799 60,046,348
DELINQUENT REAL ESTATE LOANS (ALL)
30 to 59 Days 4,168,272 4,000,558 (167,714) 4,489,967 489,409 555,505 (3,934,462)
60 to 179 Days 1,416,235 1,754,078 337,843 805,484 (948,594) 2,467,725 1,662,241
180 to 359 Days 438,410 496,355 57,945 483,193 (13,162) 1,075,683 592,490
360 Days and Over 1,028,764 704,042 (324,722) 298,567 (405,475) 559,654 261,087
Total Reportable Delinquent Real Estate 2,883,409 2,954,475 71,066 1,587,244 (1,367,231) 4,103,062 2,515,818
Percent of Real Estate 60 Days & Over Deling. 0.90% 0.92% 0.02% 0.39% -0.53% 0.88% 0.49%
Total Real Estate Deling. 30 Days & Over 7,051,681 6,955,033 (96,648) 6,077,211 (877,822) 4,658,567 (1,418,644)
Percent of Real Estate 30 Days & Over Deling. 2.20% 2.16% -0.04% 1.50% -0.66% 1.00% -0.50%
DELINQUENT FIRST MORTGAGE LOANS
30 to 59 Days 4,150,649 3,455,375 (695,274) 4,442,708 987,333 490,552 (3,952,156)
60 to 179 Days 1,143,185 1,666,923 523,738 742,613 (924,310) 2,367,450 1,624,837
180 to 359 Days 311,608 437,474 125,866 462,853 25,379 1,055,852 592,999
360 Days and Over 995,561 616,906 (378,655) 173,003 (443,903) 420,810 247,807
Total Reportable Delinquent First Mortgages 2,450,354 2,721,303 270,949 1,378,469 (1,342,834) 3,844,112 2,465,643
Percent of First Mortgages 60 Days & Over Deling. 0.78% 0.86% 0.08% 0.34% -0.51% 0.83% 0.49%
Total First Mortgages Deling. 30 Days & Over 6,601,003 6,176,678 (474,325) 5,821,177 (355,501) 4,334,664 (1,486,513)
Percent of First Mortgages 30 Days & Over Deling. 2.09% 1.94% -0.15% 1.45% -0.49% 0.94% -0.51%
76
CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359574

Confidential USAOr_000311956
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 38 of 46

Charter 62005

MELROSE

Specialized Lending Growth Analysis

Eff. Date 09/30/2015

 

 

 

 

Doll CG th 2013 Dollar 2014 Dollar 2015 Dollar
oars Of Grow 12/31/2012,_:12/31/2013 Change 12/31/2014 Change 09/30/2015 Change
DELINQUENT OTHER REAL ESTATE LOANS
30 to 59 Days 17,623 545,183 527,560 47,259 (497,924) 64,953 17,694
60 to 179 Days 273,050 87,155 (185,895) 62,871 (24,284) 100,275 37,404
180 to 359 Days 126,802 58,881 (67,921) 20,340 (38,541) 19,831 (509)
360 Days and Over 33,203 87,136 53,933 125,564 38,428 138,844 13,280
Total Reportable Delinquent Other Real Estate 433,055 233,172 (199,883) 208,775 (24,397) 258,950 50,175
Percent of Other Real Est. 60 Days & Over Deling. 10.09% 6.11% -3.9T% 6.44% 0.33% 8.84% 2.40%
Total Other Real Estate Deling. 30 Days & Over 450,678 778,355 327,677 256,034 (522,321) 323,903 67,869
Percent of Other Real Est. 30 Days & Over Deling. 10.50% 20.40% 9.91% 7.90% -12.51% 11.06% 3.16%
MISCELLANEOUS REAL ESTATE LOANS
Real Estate Net Charge-Offs (All) 246,286 185.462 (60.824) 1,233,342 1.047.880 291.850 (941.492)
Real Estate Charge-Off Ratio (All) (Annualized) 0.08% 0.06% -0.02% 0.34% 0.28% 0.14% -0.20%
First Mortgage Net Charge-Offs 0 70,234 70,234 1,196,271 1,126,037 183,025 (1,013,246)
First Mortgage Charge-Off Ratio (Annualized) 0.00% 0.02% 0.02% 0.33% 0.31% 0.11% -0.22%
Other Real Estate Net Charge-Offs 246,286 115,228 (131,058) 37,071 (78,157) 108,825 71,754
Other Real Estate Charge-Off Ratio (Annualized) 5.28% 2.84% -2.44% 1.05% -1.79% 3.83% 2.78%
Real Estate Loans Foreclosed Year-to-Date 0 0 0 0 0 0 0
lst Mortgages Sold on Secondary Market YTD 0 0 0 0 0 0 0
Real Estate to Refi/Reprice/Mature in 5 Yrs 5,401,057 4,948,168 (452,889) 4,885,697 (62,471) 5,324,944 439,247
Interest Only & Payment Option 1st Mort. Loans 0 0 0 0 0 0 0
Interest Only & Payment Option Other RE Loans 0 0 0 0 0 0 0
77
NCUA00359575

CONFIDENTIAL INFORMATION — Subject to Protective Order

Confidential

USAOr_000311957
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 39 of 46

Charter 62005 MELROSE Eff. Date 09/30/2015

Specialized Lending Growth Analysis
Annualized

Percentage of Growth 2013 % 2014 % 2015 %
12/31/2012 12/31/2013 Change 12/31/2014 Change 09/30/2015 Change

 

CREDIT CARD LOANS
Unsecured Credit Card Loans 0 0 0.00% 0 0.00% 0 0.00%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Credit Card Loans 0 0 0.00% 0 0.00% 0 0.00%
DELINQUENT CREDIT CARD LOANS
30 to 59 Days 0 0 0.00% 0 0.00% 0 0.00%
60 to 179 Days 0 0 0.00% 0 0.00% 0 0.00%
180 to 359 Days 0 0 0.00% 0 0.00% 0 0.00%
360 Days and Over 0 0 0.00% 0 0.00% 0 0.00%
Total Reportable Delinquent Credit Cards Q 0 0.00% Q 0.00% Q 0.00%
Percent of Credit Cards 60 Days & Over Deling. 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00%
Total Credit Cards Deling. 30 Days & Over 0 0 0.00% 0 0.00% 0 0.00%
Percent of Credit Cards 30 Days & Over Deling. 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00%
MISCELLANEOUS CREDIT CARD LOAN INFORMATION
Credit Card Loan Net Charge-Ofts 0 0 0.00% 0 0.00% 0 0.00%
Credit Card Loan Charge-Off Ratio (Annualized) 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00%
REAL ESTATE LOANS
First Mortgage: Fixed Rate > 15 Years 117,747,916 136,004,374 15.50% 137,029,824 0.75%  137,413,72: 0.37%
Fixed Rate 15 Years or Less 196,866,508 180,967,688 -8.08% 263,185,764 45.43% 323,212,287 30.41%
Balloon/Hybrid > 5 Years 0 0 0.00% 0 0.00% 0 0.00%
Other Fixed Rate 0 0 0.00% 0 0.00% 0 0.00%
Total Fixed Rate First Mortgages 314,614,424 316,972,062 0.75% 400,215,588 26.26% 460,626,016 20.13%
Adjustable Rate | Year or Less 759,889 737,069 -3.00% 364,513 -50.55% 318,560 -16.81%
Adjustable Rate > 1 Year 532,945 379,078 -28.87% 372,105 -1.84% 366,604 -1.97%
Balloon/Hybrid 5 Years or Less 0 0 0.00% 0 0.00% 0 0.00%
Total Adjustable Rate First Mortgages 1,292,834 1,116,147 -13.67% 736,618 -34.00% 685,164 -9.31%
Other Real Estate: Closed-End Fixed Rate 288,531 307,311 6.51% 278,238 9.46% 225,779 -25.14%
Closed-End Adj. Rate 627,037 0 -100.00% 0 0.00% 0 0.00%
Open-End Adj. Rate 3,378,114 2,363,082 -30.05% 2,241,368 -5.15% 2,102,841 -8.24%
Open-End Fixed Rate 0 1,144,346 0.00% 722,639 -36.85% 600,999 -22.44%
Other a) 0 0.00% a) 0.00% a) 0.00%
Total Real Estate Loans 320,200,940 321,902,948 0.53% 404,194,451 25.56% _ 464,240,799 19.81%
DELINQUENT REAL ESTATE LOANS (ALL)
30 to 59 Days 4,168,272 4,000,558 4.02% 4,489,967 12.23% 555,505 -116.84%
60 to 179 Days 1,416,235 1,754,078 23.86% 805,484 -54.08% 2,467,725 275.15%
180 to 359 Days 438,410 496,355 13.22% 483,193 -2.65% 1,075,683 163.49%
360 Days and Over 1,028,764 704,042 -31.56% 298,567 -57.59% 559,654 116.60%
Total Reportable Delinquent Real Estate 2,883,409 2,954,475 2.46% 1,587,244 -46.28% 4,103,062 211.34%
Percent of Real Estate 60 Days & Over Deling. 0.90% 0.92% 1.92% 0.39% 57.21% 0.88% 166.76%
Total Real Estate Deling. 30 Days & Over 7,051,681 6,955,033 -1.37% 6,077,211 -12.62% 4,658,567 -31.12%
Percent of Real Estate 30 Days & Over Deling. 2.20% 2.16% -1.89% 1.50% -30.41% 1.00% -44.34%
DELINQUENT FIRST MORTGAGE LOANS
30 to 59 Days 4,150,649 3,455,375 -16.75% 4,442,708 28.57% 490,552 -118.61%
60 to 179 Days 1,143,185 1,666,923 45.81% 742,613 -55.45% 2,367,450 291.73%
180 to 359 Days 311,608 437,474 40.39% A6?.,853 5.80% 1,055,857. 170.82-%
360 Days and Over 995,561 616,906 -38.03 % 173,003 -71.96% 420,810 190.98%
Total Reportable Delinquent First Mortgages 2,450,354 2,721,303 11.06% 1,378,469 -49.35% 3,844,112 238.49%
Percent of First Mortgages 60 Days & Over Deling. 0.78% 0.86% 10.30% 0.34% -59.81% 0.83% 189.84%
Total First Mortgages Deling. 30 Days & Over 6,601,003 6,176,678 -6.43% 5,821,177 -5.76% 4,334,664 -34.05%
Percent of First Mortgages 30 Days & Over Deling. 2.09% 1.94% -7.07% 1.45% -25.23% 0.94% -47.04%
78
CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359576

Confidential USAOr_000311958
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 40 of 46

Charter 62005 MELROSE Eff. Date 09/30/2015

Specialized Lending Growth Analysis

Annualized

Percentage of Growth 2013 % 2014 % 2015 %
12/31/2012 12/31/2013 Change 12/31/2014 Change 09/30/2015 Change

DELINQUENT OTHER REAL ESTATE LOANS

 

 

30 to 59 Days 17,623 545,183 2,993 59% 47,259 -91.33% 64,953 49.92%
60 to 179 Days 273,050 87,155 -68.08% 62,871 -27.86% 100,275 79.32%
180 to 359 Days 126,802 58,881 -53.56% 20,340 -65.46% 19,831 -3.34%
360 Days and Over 33,203 87,136 162.43% 125,564 44.10% 138,844 14.10%

Total Reportable Delinquent Other Real Estate 433,055 233,172 -46.16% 208,775 -10.46% 258,950 32.04%
Percent of Other Real Est. 60 Days & Over Deling. 10.09% 6.11% -39. 40% 6.44% 5.35% 8.84% 49.69%

Total Other Real Estate Deling. 30 Days & Over 450,678 778,355 72.71% 256,034 -67.11% 323,903 35.34%
Percent of Other Real Est. 30 Days & Over Deling. 10.50% 20.40% 94.39% 7.90% -61.30% 11.06% 53.34%

MISCELLANEOUS REAL ESTATE LOANS
Real Estate Net Charge-Offs (All) 246,286 185,462 -24.70% 1,233,342 565.01% 291,850 68.45%
Real Estate Charge-Off Ratio (All) (Annualized) 0.08% 0.06% -26.12% 0.34% A88.08% 0.14% -59.31%
First Mortgage Net Charge-Offs 0 70,234 0.00% 1,196,271 1,603.26% 183,025 -79.60%
First Mortgage Charge-Off Ratio (Annualized) 0.00% 0.02% 0.00% 0.33% 1,401.81% 0.11% -66.39%
Other Real Estate Net Charge-Offs 246,286 115,228 -53.21% 37,071 -67.83% 108,825 291.41%
Other Real Estate Charge-Off Ratio (Annualized) 5.28% 2.84% -46.20% 1.05% -63.03% 3.83% 264.24%
Real Estate Loans Foreclosed Year-to-Date OQ 0 0.00% OQ 0.00% OQ 0.00%
1st Mortgages Seld on Secondary Market YTD 0 0 0.00% 0 0.00% 0 0.00%
Real Estate to Refi/Reprice/Mature in 5 Yrs §,401,057 4,948,168 -8.39% 4,885,697 -1.26% §,324,944 11.99%
Interest Only & Payment Option Ist Mort. Loans 0 0 0.00% 0 0.00% 0 0.00%
Interest Only & Payment Option Other RE Loans 0 0 0.00% 0 0.00% 0 0.00%

79
CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359577

Confidential USAOr_000311959
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 41 of 46

Charter 62005

MELROSE

Interest Rate Risk Analysis and Trends

Eff. Date 09/30/2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12/31/2012 Yo 12/31/2013 %o 12/31/2014 Jo 09/30/2015 Jo

FINANCIAL INFORMATION

Net Worth 349,107,289 374,962,992 381,778,645 360,576,456

Total Loans 1,672,750,202 1,701,449,141 1,938,161,114 2,003,658,076

Total Assets 1,835,079,891 1,853,553,514 2,070,129,745 2,083,690,217
REAL ESTATE INFORMATION

Fixed Rate Real Estate Loans 314,902,955 98% 318,423,719 99% 401,216,465 99% 461,452,794 99%

Variable Rate Real Estate 5,297,985 2% 3,479,229 1% 2.977.986 1% 2,788,005 1%
Total Real Estate Loans 320,200,940 100% 321,902,948 100% 404,194,451 100% 464,240,799 100%
INVESTMENT TYPES

Trading Investments 0 0% 0 0% 0 0% 0 0%

Available for Sale Investments 105,134,421 86% 89,967,036 85% 86,379,663 80% 70,401,630 12%

Held to Maturity Investments 0 0% 0 0% 0 0% 0 0%

Non-FAS 115 Investments, Cash on Deposit

and Cash Equivalents 16,662,393 14% 16,248,274 15% 21,392,759 20% 27,016,427 28%

Other Investments 0 0% 0 0% 0 0% 0 0%
Total Investments 121,796,811 100% 106,215,310 100% 107,772,122 100% 97,418,057 100%
INVESTMENT MATURITIES

Less Than or Equal to | Year 16,501,957 14% 12,199,754 11% 8.301.190 8% 14,386,537 15%

1 Year to 3 Years 30,400,013 25% 10,447,311 10% 11,683,752 11% 21,010,818 22%

3 Years to5 Years 51,108,782 42% 11,512,093 11% 23,881,836 22% 31,341,196 32%

5 Years to 10 Years 21,680,186 18% 51,922,555 49% 50,679,190 47% 25,202,187 26%

More Than 10 Years 2,105,876 2% 20,133,597 19% 13,226,454 12% 5,477,319 6%
Total Investments 121,796,814 100% 106,215,310 100% 107,772,422 100% 97,418,057 100%
MISCELLANEOUS INTEREST RATE RISK INFORMATION

Real Estate Loans Repricing in < Syrs & are

not Member Business Loans (MBLs) 5,401,057 2% 4,948,168 2% 4,885,697 1% 5,324,944 1%

Real Estate Loans that are also MBLs 161,837,410 51% 138,760,801 413% 220,582,047 55% 284,045,854 61%

Real Estate Loans Repricing in > 5 yrs & are

not MBLs 152,962,473 48% 178,193,979 55% 178,726,707 44% 174,870,001 38%

Real Estate Loans to Loans 19.14% 18.92% 20.85% 23.17%

Real Estate Loans to Assets 17.45% 17.37% 19.53% 22.28%

Real Estate Loans to Net Worth 91.72% 85.85% 105.87% 128.75%

Net Long-Term Assets / Assets 96.28% 97.37% 98.929 100.24 %

Total Loans / Total Shares 116.53% 117.68% 119.84% 124.37%

Total Loans / Total Assets 91.15% 91.79% 93.63% 96.16%

Cash + Short-Term Investments / Assets 0.95% 0.70% 0.45% 0.73%

Total Shares, Deposits, & Borrowings /

Earning Assets 83.00% 82.30% 82.96% 82.32%

Regular Shares / Total Shares & Borrowing 12.72% 12.47% 9.99% 9.42%

Reg Shares + Share Drafts/Total Shares &

Borrowings 13.91% 13.81% 11.30% 10.70%

Borrowings / Total Shares & Net Worth 3.03% 2.31% 4.00% 6.01%

Short Term Liabilities/Shares & Borrowings 30.33% 34.25% 37.28% 43.15%

Complex Assets/Total Assets 4.75% 3.80% 3.29% 2.92%

Yield on Average Loans 4.61% 4.23% 4.14% 3.95%

Yield on Average Investments 2.06% 1.71% 2.29% 2.00%

80
CONFIDENTIAL INFORMATION — Subject to Protective Order

Confidential

NCUA00359578

USAOr_000311960
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 42 of 46

Charter 62005 MELROSE Eff. Date 09/30/2015

Interest Rate Risk Analysis and Trends

12/31/2012 Go 12/31/2013 %o 12/31/2014 %o 09/30/2015 %o

NET LONG-TERM ASSETS
Real Estate Loans > 5 Years (Excluding MBL

Real Estate) 152,962,473 178,193,979 178,726,707 174,870,001
Member Business Loans 1,502,415,651 1,506,160,261 1,743,925,710 1,814,020,820
Investments > 3 Years 74,894,844 83,568,245 87,787,480 62,020,702
Land and Building 21,938,043 21,577,575 21,089,292 20,676,157
Other Fixed Assets 1,013,418 1,223,341 1,319,811 1,341,310
NCUSIF 13,676,160 14,160,430 15,021,185 15,742,736

Total Net Long-Term Assets

 

 

1,766,900,589

NET LONG-TERM ASSETS RATIO COMPONENTS

Real Estate Loans > 5 Years (Excluding MBL

1,804,883,831

2,047,870,185

2,088,671,726

 

 

 

 

 

Real Estate) 8.34% 9.61% 8.63% 8.39%
Member Business Loans 81.87% 81.26% 84.24% 87.06%
Investments > 3 Years 4.08% 4.51% 4.24% 2.98%
Land and Building 1.20% 1.16% 1.02% 0.99%
Other Fixed Assets 0.06% 0.07% 0.06% 0.06%
NCUSIF 0.75% 0.76% 0.73% 0.76%
Total Net Long-Term Assets Ratio 96.28% 97.37% 98.92% 100.24%
17/4 TEST CALCULATIONS
Net Worth 349,107,289 374,962,992 381,778,645 360,576,456
Book Net Worth Ratio 19,02% 20.22% 18.44% 17.30%
Fixed Rate Real Estate Loans 314,902,955 318,423,719 401,216,465 461,452,794
Loss on Fixed Rate Real Estate Loans 53,533,502 54,132,032 68,206,799 78,446,975
Variable Rate Real Estate Loans 5,297,985 3,479,229 2,977,986 2,788,005
Loss on Variable Rate Real Estate Loans 211,919 139,169 119,119 111,520
Total Investments 121,796,814 106,215,310 107,772,422 97,418,057
Estimated Loss on Investments 10,692,427 11,863,826 11,073,655 7,981,301
Total Estimated devaluation 64,437,849 66,135,028 79,399,573 86,539,796
Net Worth Ratio with 17/4 Real Estate
Devaluation 16.58% 17.82% 15.65% 14.06%
Net Worth Ratio with 17/4 Real Estate &
Investment Devaluation 16.07% 17.27% 15.18% 13.72%
Total Change to Net Worth 18.46% 17.64% 20.80% 24.00%
PRICING TABLES CALCULATIONS
Book Net Worth Pricing Tables Information not Input
Book Net Worth Ratio Pricing ‘lables Information not lnput
Current Net Worth Adjusted for Market Value of Real Estate Loans N/A
Net Worth Ratio with Pricing Table Real Estate and Investment Devaluation N/A
Change in Market Value Net Worth ($) After Pricing ‘lable Real Estate and Investment Devaluation N/A

81

CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359579

Confidential USAOr_000311961
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 43 of 46

 

 

 

 

Confidential

 

 

NCUA00359580

USAOr_000311962

Charter 62005 MELROSE Eff. Date 09/30/2015
Liquidity Trends
12/31/2012 Jo 12/31/2013 %o 12/31/2014 %o 09/30/2015 To

PORTFOLIO MIX

Cash on Hand 854,888 5% 800,059 6% 1,004,870 11% 809,538 5%

Cash on Deposit 9,307,659 54% 9,036,087 10% 6,951,190 75% 12,278,943 81%

Cash Equivalents 0 0% 0 0% 0 0% 0 0%

Other Investments < 1 year 7,194,298 41% 3,163,667 24% 1,350,000 15% 2,107,594 14%
Total Liquidity 17,356,845 100% 12,999,813 100% 9,306,060 100% 15,196,075 100%
MISCELLANEOUS LIQUIDITY INFORMATION

Total Borrowings 54,000,000 42,000,000 80,000,000 118,521,863

Non-Member Deposits 0 0 303,965,446 357,964,872

Total Lines of Credit 174,000,000 245,182,258 248,885,066 248,229,644

Borrowings Against LOCs 54,000,000 42,000,000 80,000,000 118,521,863

Available/Remaining LOCs 120,000,000 203,182,258 168,885,066 129,707,781

Percent of Available/Remaining LOC 68.97% 82.87% 67.86% 52.25%
FUNDAMENTAL CRITERIA

Loan to Assets 91.15% 91.79% 93.63% 96.16%

Cash+Short-Term Investments/Assets 0.95% 0.70% 0.45% 0.73%

Regular Shares and Share Drafts / Total Shares

and Borrowings 13.91% 13.81% 11.30% 10.70%

Borrowings & Non-member Deposits / Total

Shares and Liabilities 3.62% 2.82% 22.60% 27.50%
SUPPLEMENTAL CRITERIA

Loan to Shares 116.53% 117.68% 119.84% 124.37%

Net Liquid Assets / Total Liabilities &

Shares 751% 6.68% 5.55% 4.72%

Volatile Liabilities / Cash & Short Term

Investments 2,244.23% 3,367.40% 5,928.35% 4,357.37%

Growth in Volatile Liabilities / Assets -1.47% 2.60% 5.50% 7.07%

Investment Loss Ratio 1.75% -3.73% -0.24% -0.19%

Estimated Loan Maturity 16 21 40 45

Investments < 1 Year / Total Investments 13.55% 11.49% 7.70% 14.77%

Liquidity / Borrowings & Non-Member

Deposits 32.14% 30.95% 2.42% 3.19%

Non-Member Deposits/Total Deposits 0.00% 0.00% 18.79% 22.22%

Cash + Short-Term Investments / Total

Investments + Cash 14.15% 12.15% 8.56% 15.47%
UNFUNDED COMMITMENTS & CONTINGENT LIABILITIES

Unfunded Commitments 1,566,598 2,546,427 1,310,425 4,658,185

Contingent Liabilities (Not including

Unfunded Commitments) 0 0 0 0

Unfunded Commitments / Cash + Short Term

Investments 9.03% 19.59% 14.08% 30.65%

Unfunded Commitments / Cash and Fair Valuc

(FV) of Investments 1.28% 2.38% 1.20% 4.74%

Unfunded Commitments / Assets 0.09% 0.14% 0.06% 0.22%

Unfunded Commitments & Contingent

Liabilities / Cash + Short Term

Investments 9.03% 19.59% 14.08% 30.65%

Unfunded Commitments & Contingent

Liabilities / Cash and FV of Investments 1.28% 2.38% 1.20% 4.74%

Unfunded Commitments & Contingent

Liabilities / Assets 0.09% 0.14% 0.06% 0.22%

82
CONFIDENTIAL INFORMATION — Subject to Protective Order
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 44 of 46

 

 

 

Charter 62005 MELROSE Eff. Date 09/30/2015
17-4 Test
{BOOK NET WORTH | 360,576,456
{TOTAL ASSETS | 2,083,690,217

 

 

|BOOK NET WORTH RATIO | 17.30%

 

 

 

 

 

 

JFIXED RATE REAL ESTATE LOANS 461.452,794 17%] 78,446,975 |
| VARIABLE RATE REAL ESTATE LOANS 2,788,005 | 111,520 |
JREAL ESTATE GROSS DEVALUATION | 78,558,495 }
Net Worth Less Real Estate Gross Devaluation 282,017,961
Loss on Securities After 300 bp Shock

Estimated Loss (7,981,301)

Examiner Input
(7,981,301)

 

 

 

 

 

 

 

 

 

 

 

Adjusted Net Worth 274,036,660
Total Assets (-) Real Estate Gross Devaluation 2,005,131,722
Total Assets (-) Real Estate & Investment Devaluation 1,997,150,421
NET WORTH RATIO WITH 17/4 R/E DEVALUATION 14.06%
NET WORTH RATIO WITH 17/4 R/E & INVESTMENT DEVALUATION 13.72%
|CHANGE FROM BOOK VALUE NET WORTH ($) AFTER 17/4 R/E & INVESTMENT DEVALUATION | 24.00 %
83
CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359581

Confidential USAOr_000311963
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 45 of 46

Charter 62005

MELROSE

Investment Trends

Eff. Date 09/30/2015

 

 

 

 

Confidential

 

 

 

 

 

 

 

 

 

 

 

 

12/31/2012 % 12/31/2013 % 12/31/2014 % 09/30/2015 %

INVESTMENT PORTFOLIO MIX

U.S. Govt Obligations 0 0% 0 0% 0 0% 0 0%

Federal Agency Securities 85,852,947 10% 77,620,736 73% 76,975,018 71% 63,953,200 66%

Other Mortgage Backed Securities 0 0% 0 0% 0 0% 0 0%

Mutual Funds and Common Trusts 0 0% 0 O% 0 0% 0 0%

Non-FAS 115 Investments, Cash on Deposit

and Cash Equivalents 35,943,867 30% 28,594,574 27% 30,797,404 29% 33,464,857 34%
Total Portfolio 121,796,814 100% 106,215,310 100% 107,772,422 100% 97,418,057 100%
CLASSIFICATION OF INVESTMENTS

Trading Investments 0 0% 0 0% 0 0% 0 0%

Available for Sale Investments 105,134,421 86% 89,967,036 85% 86,379,663 80% 70,401,630 72%

Held to Maturity Investments 0 0% 0 0% 0 0% 0 0%

Non-FAS 115 Investments, Cash on Deposit

and Cash Equivalents 16,662,393 14% 16,248,274 15% 21,392,759 20% 27,016,427 28%
Total Investments 121,796,814 100% 106,215,310 100% 107,772,422 100% 97,418,057 100%
MATURITY OF INVESTMENTS

Less Than or Equal to 1 Year 16,501,957 14% 12,199,754 11% 8,301,190 8% 14,386,537 15%

1 Year to 3 Years 30,400,013 25% 10,447,311 10% 11,683,752 11% 21,010,818 22%

3 Years to 5 Years 51,108,782 42% 11,512,093 11% 23,881,836 22% 31,341,196 32%

5 Years to 10 Years 21,680,186 18% 51,922,555 A9% 50,679,190 AT% 25,202,187 26%

More Than 10 Years 2,105,876 2% 20,133,597 19% 13,226,454 12% 5,477,319 6%
Total Investments 121,796,814 100% 106,215,310 100% 107,772,422 100% 97,418,057 100%
MORTGAGE BACKED SECURITIES

Collateralized Mortgage Obligations/Real

Estate Mortgage Investment Conduits

(CMOs/REMICs) 12,701,917 19,370,504 19,567,038 15,861,994

Commercial Mortgage Backed Securities 0 0 0 0
MISCELLANEOUS INVESTMENT INFORMATION

Market Value of Total Invesunent Portfolio 121,796,814 106,215,310 107,772,422 97,418,057

Complex Investments-Per Rules and

Regulations 703 81,823,575 66,963,776 65,056,959 57,957,255

Membership Capital at Corporate Credit

Unions (Nonperpetual Capital) 2,000,000 0 0 0

Paid-In Capital al Corporate Credit Unions

(Perpetual Contributed Capital) 0 2,000,000 2,000,000 2,000,000

Investments used to Fund Employee Benefits

or Deferred Compensation Plans N/A 0 9,808,169 9,949,995

Investments used to Fund Employee Benefits

or Deferred Compensation Plans to Net

Worth N/A 0.00% 2.57% 2.76%

Repurchase Agreements 0 0) 0 0

Total Reverse Repurchase Agreements 0 0 0 0

Total of all Investments in CUSOs 5,636,910 5,745,404 5,635,383 5,635,383

Percentage of Investments in CUSOs to

Unimpaired Capital & Surplus 0.37% 0.33% 0.32% 0.29%

Total of all Loans to CUSOs 128,929 55,011 0 0

Percentage of Loans to CUSQs to

Unimpaired Capital & Surplus 0.01% 0.00% 0.00% 0.00%

84
CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359582

USAOr_000311964
Case 1:19-cr-00504-LAK Document 109-2 Filed 08/18/20 Page 46 of 46

 

Confidential

 

 

 

 

 

 

 

 

 

 

 

Charter 62005 MELROSE Eff. Date 09/30/2015
Share Trends
12/31/2012 % 12/31/2013 % 12/31/2014 % 09/30/2015 %
SHARE ACCOUNT MIX
Share Drafts 17,715,286 1% 20,016,675 1% 22,187,406 1% 22,220,290 1%
Regular Shares 189,499,725 13% 185,452,205 13% 169,578,085 10% 162,861,749 10%
Money Market Shares 0 0% 0 0% 0 0% 0 0%
Share Certificates 1,046,612,391 73%  1,055,748,161 13% 933,083,759 58% 879,359,312 55%
IRA/Keogh Shares 181,663,443 13% 184,549,663 13% 188,522,125 12% 188,700,535 12%
Other Shares 0 0% 0 0% 0 0% 0 0%
Total Shares of Members 1,435,490,845 100%  1,445,766,704 100% = 1,313,371,375 81% = 1,253,141,886 78%
Non-Member Deposits 0 0% 0 0% 303,965,446 19% 357,964,872 22%
Total Shares and Deposits 1,435,.490,.845 100% _1.445.766,.704 100% —_1,617,336,.821 100% 1,611,106.758 100%
MATURITY
Share Certificates
Less Than 1 Year 367,527,297 35% 407,756,042 39% 426,887,298 46% 409,950,659 47%
1 to 3 Years 405,188,294 39% 476,049,021 45% 389,417,700 42% 323,244,235 37%
More than 3 Years 273,896,800 26% 171,943,098 16% 116,778,761 13% 146,164,418 17%
Total 1,046,612,391 100% —1,055,748,161 100% 933,083,759 100% 879,359,312 100%
IRA/Keogh Shares
Less Than 1 Year 62,199,067 34% 71,862,837 39% 81,006,974 43% 84,253,454 45%
1 to 3 Years 64,580,030 36% 76,515,057 41% 76,869,637 41% 61,288,588 32%
More than 3 Years 54,884,346 30% 36,171,769 20% 30,645,514 16% 43,158,493 23%
Total 181,663,443 100% 184,549,663 100% 188,522,125 100% 188,700,535 100%
Other Shares
Less Than 1 Year 0 0% 0 0% 0 0% 0 0%
1 to 3 Years 0 0% 0 0% 0 0% 0 0%
More than 3 Years 0 0% 0 0% 0 0% 0 0%
Total 0 0% 0 0% 0 0% 0 0%
Non-Member Deposits
Less Than 1 Year 0 0% 0 0% 112,808,069 37% 170,198,674 48%
1 to 3 Years 0 0% 0 0% 160,875,594 53% 153,842,590 43%
More than 3 Years 0 0% 0 0% 30,281,783 10% 33,923,608 9%
Total 0 0% 0 0% 303,965,446 100% 357,964,872 100%
DIVIDEND RATES
Share Drafts 0.25% 0.25% 0.25% 0.25%
Regular Shares 0.50% 0.75% 0.50% 0.50%
Money Market Shares 0.00% 0.00% 0.00% 0.00%
Share Certificates 0.95% 1.10% 1.15% 1.25%
IRA/Keogh Shares 0.95% 1.10% 1.15% 1.25%
Other Shares 0.00% 0.00% 0.00% 0.00%
Non-Member Deposits 0.00% 0.00% 1.05% 1.15%
MISCELLANEOUS SHARE AND MEMBER INFORMATION
Business Share Accounts N/A 4,053,966 4,135,449 5,764,051
Negative Shares Uncluded in
Loans) N/A 2,044 107 2,717
Weighted Average Share
Dividend Rate 0.88% 1.04% 1.05% 1.14%
Dividends & Interest on Deposits
to Average Shares 1.99% 1.85% 1.74% 1.67%
Cost of Funds to Ave. Assets 1.60% 1.48% 1.39% 1.34%
Members 24,635 24,427 24,348 23,921
Potential Members 50,000 50,000 50,000 50,000
Mennbers to Potential Members 49.27% 48.85% 48.70% AT 84%
85
CONFIDENTIAL INFORMATION — Subject to Protective Order NCUA00359583

USAOr_000311965
